                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


 LINDABETH RIVERA, on behalf of herself
 and all others similarly situated,
                                                    Civil Action No. 1:16-cv-2714
                       Plaintiff,
                                                    Hon. Edmond E. Chang
        v.
                                                    Magistrate Michael T. Mason
 GOOGLE LLC,

                       Defendant.


                                                    Civil Action No. 1:16-cv-02870
 JOSEPH WEISS, individually and on behalf
 of all others similarly situated,                  Hon. Edmond E. Chang

                       Plaintiff,                   Magistrate Michael T. Mason

        v.

 GOOGLE LLC,

                       Defendant.


                                    NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs, Lindabeth Rivera and Joseph Weiss (collectively,

“Plaintiffs”) in the above-named cases, appeal to the United States Court of Appeals for the

Seventh Circuit from the memorandum opinion and order (Dkt. 206 (sealed); Dkt. 207 (public

redacted version)) and final judgment (Dkt. 208) dismissing Plaintiffs’ claims for lack of subject

matter jurisdiction, entered on December 29, 2018 in Case No. 1:16-cv-2714.


                                             Respectfully submitted,

Dated: January 24, 2019                      /s/ Tina Wolfson
                                             AHDOOT & WOLFSON, PC
                                             Tina Wolfson, admitted pro hac vice
                                             twolfson@ahdootwolfson.com
                                             Robert R. Ahdoot, admitted pro hac vice

                                                1
radhoot@ahdootwolfson.com
Theodore W. Maya, admitted pro hac vice
tmaya@ahdootwolfson.com
Bradley K. King, admitted pro hac vice
bking@ahdootwolfson.com
10728 Lindbrook Drive
Los Angeles, California 90024
Telephone: (310) 474-9111

CAREY RODRIGUEZ
MILIAN GONYA, LLP
David P. Milian, admitted pro hac vice
dmilian@careyrodriguez.com
1395 Brickell Avenue, Suite 700
Miami, Florida 33131
Telephone: (305) 372-7474

LITE DEPALMA GREENBERG, LLC
Katrina Carroll
kcarroll@litedepalma.com
Kyle A. Shamberg
kshamberg@litedepalma.com
211 West Wacker Drive, Suite 500
Chicago, Illinois 60606
Telephone: (312) 750-1265

Attorneys for Plaintiffs and the Putative Class




  2
                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LINDABETH RIVERA and JOSEPH WEISS, on                      )
behalf of themselves and all others similarly              )
situated,                                                  )
                                                           )
              Plaintiffs,                                  )      No. 16 C 02714
                                                           )
       v.                                                  )
                                                           )      Judge Edmond E. Chang
GOOGLE, INC.,                                              )
                                                           )
              Defendant.                                   )

                            MEMORANDUM OPINION AND ORDER

       Under the Illinois Biometric Privacy Act, a private entity cannot collect or store

certain kinds of biometric information, including face-geometry scans, without first

obtaining consent or providing certain disclosures. 740 ILCS 14/1 et seq. Plaintiffs

Lindabeth Rivera and Joseph Weiss both allege that Google unlawfully collected,

stored, and exploited their face-geometry scans via Google Photos, a cloud-based

service.1 R. 63, Second Am. Compl. ¶¶ 4-5, 28-30, 33-36, 38-39, 42-45, 57-60, 67-70;




       1The  Court has diversity jurisdiction over Rivera’s and Weiss’s state-law claims under
28 U.S.C. § 1332. Rivera and Weiss are citizens of Illinois. R. 63, Second Am. Compl. ¶¶ 7-8.
Google is a citizen of Delaware (its place of incorporation) and California (its principal place
of business). Id. ¶ 9. Although Google, Inc. has since reorganized from a corporation to a
limited liability company, FCC Report. No. SCL-00205 (Nov. 24, 2017), “the jurisdiction of
the court depends upon the state of things at the time of the action brought,” Grupo Dataflux
v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570 (2004) (quotation omitted).

       The amount in controversy requirement is also satisfied. The aggregate claims of the
potential class (which would number in the thousands of members) could possibly equal or
exceed $5,000,000, exclusive of interest and costs. 28 U.S.C. § 1332(d)(6). Even setting aside
the class allegation, it is not “legally impossible” for either Weiss or Rivera alone to recover
more than $75,000 in this action. Back Doctors Ltd. v. Metro. Prop. & Cas. Ins. Co., 637 F.3d
see also R. 167, Pl.’s Resp. Br. at 1-3.2 Google now moves for summary judgment on

all of Plaintiffs’ claims against it, arguing that Plaintiffs cannot establish Article III

standing; Plaintiffs are not “aggrieved” within the meaning of the Act; and Plaintiffs

are not entitled to monetary or injunctive relief under the Act because they have

suffered no harm.3 R. 151, Def.’s Mot. Summ. J.

       For the reasons discussed below, Plaintiffs have not suffered an injury

sufficient to establish Article III standing and their claims are dismissed. Because

the Court lacks subject matter jurisdiction over Plaintiffs’ claims, the Court need not

consider Google’s other arguments.

                                      I. Background

       In deciding Google’s motion for summary judgment, the Court views the

evidence in the light most favorable to Plaintiffs, the non-moving parties. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Google Photos is a

free, cloud-based service for organizing and sharing photographs. R. 153, Def. SOF

¶ 7; R. 167-1, Pls. Resp. Def. SOF ¶ 10. When a user uploads a photo to Google Photos,

Google Photos detects images of faces, then creates a face template, represented by



827, 830 (7th Cir. 2011) (amount-in-controversy requirement satisfied unless it is “legally
impossible” for a plaintiff to recover that amount).
        2Citations to the record are noted as “R.” followed by the docket number and the page

or paragraph number.
        3The parties agreed to defer argument on and resolution of other issues, such as

liability under the Act (whether face templates qualify as “biometric identifiers” or “biometric
information” under the Act, and whether Google provided sufficient disclosures or obtained
sufficient consent), Google’s defense under the Dormant Commerce Clause, whether the Act
applies extraterritorially, and choice of law. R. 137, Joint Status Report 03/28/18; see also R.
152, Def.’s Br. at 4 n.2. Where relevant, the Court will note when it is assuming certain facts
in favor of Plaintiffs for the purposes of this Opinion, even though Google has not conceded
the issue outside of the motion under consideration.
                                               2
                                                                            . Def. SOF ¶¶ 13-

15. Google uses these face templates to compare the visual similarity of faces within

Google Photos users’ private accounts, id. ¶ 15, and then groups photographs with

visually similar faces and displays the groups (called “face groups”) to the users’

private account, id. ¶ 9. Google Photos’ face-recognition feature automatically

defaults to “on” and is applied to every photo uploaded to the service unless the user

opts out. Pls. Resp. Def. SOF ¶¶ 8, 10. The technology also can be applied to photos

on the user’s phone if “Private Face Clustering” is enabled. Id. ¶ 10. Google Photos

users can assign a label (for example a name or title) to any face groups in their

private accounts. Def. SOF ¶ 18. These face labels are private to individual users’

accounts and are visible only to that user and to Google.4 Id. ¶ 20. Google does not

use the face templates it creates for anything other than organizing photographs in

users’ Google Photos accounts.5 Id. ¶ 59.




       4Plaintiffs  dispute this, contending that “[l]abels, face templates, and all associated
data in Google Photos are accessible to Google, its personnel, and to any party that Google
permits to access such data.” Pls. Resp. Def. SOF ¶ 20 (citing R. 153-3, Porter Decl. ¶¶ 4-10).
But Porter’s declaration states that the Plaintiffs’ face templates are private to their
accounts, and that the labeled face group of Rivera has not been “disclosed to anyone outside
of Google.” Porter Decl. ¶¶ 6-7. And Plaintiffs do not dispute that “[t]here is no evidence that
the … face labels from the photographs of [Plaintiffs] … have been shared outside of Google.”
Pls. Resp. Def. SOF ¶ 52. There is no genuine dispute of material fact that face labels are
visible only to the user and Google.
        5Plaintiffs also dispute this, and argue that “the facial recognition … can be monetized

by Google.” Pls. Resp. Def. SOF ¶ 59; R. 167-1, Pls. Statement Add. Facts ¶ 6. As discussed
in more depth below, the only evidence offered by Plaintiffs shows that Google might use this
technology to mine data or target advertisements in the future. Pls. Resp. Def. SOF ¶ 59; Pls.
Statement Add. Facts ¶ 6. Although that sort of use without obtaining the proper consent
might very well constitute a concrete injury, Plaintiffs provide no evidence that Google has
engaged in those practices with respect to Plaintiffs’ face templates or photographs.
                                               3
       Weiss is a Google Photos user, Def. SOF ¶ 24, and the face-grouping feature in

his account was defaulted to “on” until he turned it off sometime in mid-December

2017, Pls. Resp. Def. SOF ¶ 25. There are 53 photographs of Weiss that form the basis

of his claim. Def. SOF ¶ 26. At least 16 of them were taken after he filed his complaint

on March 4, 2016, but before he turned off the face-grouping feature. Id. ¶ 27. Weiss’s

Google Photos account, which is associated with his face template, is also associated

with his Gmail account. Pls. Resp. Def. SOF ¶ 53. On the other hand, Rivera is not a

Google Photos user, Def. SOF ¶ 31, but her friend Blanca Gutierrez is,6 id. ¶¶ 32-33.

The face-grouping feature was defaulted to “on” in Gutierrez’s Google Photos account.

Pls.’ Resp. Def. SOF ¶ 34. There are at least 27 photos of Rivera taken by Gutierrez

and uploaded to Gutierrez’s Google Photos account that form the basis for Rivera’s

claim. Id. ¶¶ 35-36. At least 10 of the photographs of Rivera uploaded to Gutierrez’s

Google Photos account were taken after Rivera filed her complaint. Def. SOF ¶ 38.

Gutierrez labeled a face group in her account as “LindaBeth Rivera.” Id. ¶ 44. Apart

from Weiss’s Gmail account and Gutierrez’s labelled face group, Plaintiffs’ face

templates are not associated with other identifying information, such as their social

security numbers or credit card information. Pls. Resp. Def. SOF ¶¶ 53-54. Google

did not have permission from Plaintiffs to capture, store, or use face scans of

Plaintiffs.7 Pls. Statement Add. Facts ¶ 2.


       6Ms.  Gutierrez is not a party to this action. Def. SOF ¶ 32.
       7Google  disputes whether it obtained consent or provided notice in compliance with
the Act, 740 ILCS 14/15. R. 179-1, Def. Resp. Pls. Statement Add. Facts ¶ 2. As noted earlier,
resolution of that issue was deferred to after the resolution of this motion. Id.; Joint Status
Report 03/28/18. For the purposes of this motion, the Court assumes that Google did not
obtain sufficient consent.
                                              4
      Weiss and Rivera both claim injury to their privacy interests, but testified that

they did not suffer any financial, physical, or emotional injury apart from feeling

offended by the unauthorized collection. R. 179-1, Def. Resp. Pls. Statement Add.

Facts. ¶¶ 3-4. Weiss testified that he would not have given consent to collect his face

template if Google had asked him to do so, although he was not sure if he would have

stopped using Google Photos altogether. Pls. Resp. Def. SOF ¶ 29. The face templates

and face groups associated with Weiss’s and Gutierrez’s Google Photos accounts are

private, and there is no evidence of any unauthorized access into the accounts. Def.

SOF ¶¶ 49-50.

                                    II. Standard

      Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating

summary judgment motions, courts must view the facts and draw reasonable

inferences in the light most favorable to the non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007). The Court may not weigh conflicting evidence or make

credibility determinations, Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697,

704 (7th Cir. 2011), and must consider only evidence that can “be presented in a form

that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). The party seeking

summary judgment has the initial burden of showing that there is no genuine dispute



                                          5
and that they are entitled to judgment as a matter of law. Carmichael v. Village of

Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986); Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008). If this burden

is met, the adverse party must then “set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 256.

                                     III. Analysis

      Google argues that this Court lacks subject matter jurisdiction over this case

because Plaintiffs have not shown they have suffered concrete injuries sufficient to

satisfy Article III standing, and even if Plaintiffs could establish concrete injuries,

those injuries were not caused by Google’s conduct. Standing requires that a plaintiff

“(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citations omitted). Predictably,

the parties dispute how the Court should apply the Supreme Court’s most recent

pronouncement on the injury-in-fact requirement, Spokeo v. Robins, so it is worth

examining that opinion before delving into the facts of this case.

                                       A. Spokeo

      A plaintiff can, in some instances, satisfy the concrete-injury requirement of

Article III absent actual monetary damages. But in those cases, federal courts must

carefully ensure that the concrete-injury requirement is still met. In Spokeo, the

plaintiff alleged that an online personal-information publisher violated the Fair

Credit Reporting Act by publishing inaccurate information about him. 136 S. Ct. at



                                            6
1546. The website got several things wrong, incorrectly reporting that “he is married,

has children, is in his 50’s, has a job, is relatively affluent, and holds a graduate

degree.” Id. But despite these mistakes, the plaintiff did not allege that he suffered

any actual monetary harm. Id. at 1546, 1550. Even without that allegation, the

Supreme Court reiterated that the concrete-injury requirement can be satisfied even

if the injury is not tangible. Id. at 1549. The Court explained, “[a]lthough tangible

injuries are perhaps easier to recognize, we have confirmed in many of our previous

cases that intangible injuries can nevertheless be concrete.” Id. (emphasis added).8

       In determining which intangible injuries are sufficient to confer standing and

which are not, Spokeo set out basic principles: a “bare procedural violation” of a

statute is not automatically enough to satisfy Article III’s concreteness requirement.

136 S. Ct. at 1549. To be sure (and as Plaintiffs here discuss in detail), “[i]n

determining whether an intangible harm constitutes injury in fact, both history and

the judgment of Congress play important roles.” Id. When Congress has created a

cause of action for a statutory violation, by definition it has created a legally protected

interest that Congress, at least, deems important enough for a lawsuit. Going beyond

federal statutes, the Seventh Circuit has recognized the importance of state

legislative judgments as well. See Scanlan v. Eisenberg, 669 F.3d 838, 845 (7th Cir.

2012) (noting the importance of federal congressional judgments and reasoning “the


       8At the same time, concreteness is indeed a requirement that is separate and apart
from the Article III requirement that the injury be “particularized” to the individual plaintiff.
Spokeo, 136 S. Ct. at 1548. Specifically, “[t]o establish injury in fact, a plaintiff must show
that he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and
particularized.’” Id. at 1548 (emphasis added) (quoting Lujan v. Defs. of Wildlife, 504 U.S.
555, 560 (1992)).
                                               7
same must also be true of legal rights growing out of state law”) (cleaned up).9 Spokeo

explained that the legislative branch, with its fact-finding ability and responsiveness

to public interest, “is well positioned to identify intangible harms that meet minimum

Article III requirements,” so Congress’s (or the state legislature’s) judgment on the

nature of the injury is “instructive and important.” 136 S. Ct. at 1549. Still, “Congress’

role in identifying and elevating intangible harms does not mean that a plaintiff

automatically satisfies the injury-in-fact requirement whenever a statute grants a

person a statutory right … . Article III standing requires a concrete injury even in

the context of a statutory violation.” Id. (emphasis added).

       Spokeo also announced the principle that the risk of harm sometimes is enough

to satisfy concreteness. 136 S. Ct. at 1549. To illustrate this point, the Supreme Court

offered both a historical example and a statute-based example. From history and the

common law, Spokeo noted that common law defamation cases have long allowed

plaintiffs to sue even though their actual damages are difficult to prove. Id. From

Congress, Spokeo cited two information-rights cases, Federal Election Comm’n v.

Akins, 524 U.S. 11, 20-25 (1998), and Pub. Citizen v. U.S. Dep’t of Justice, 491 U.S.

440, 449 (1989), both of which involved plaintiffs who sought information that

Congress had decided to make available to the public. Spokeo, 136 S. Ct. at 1549-50.

There was no particular substantive standard of conduct set by the pertinent

provisions of the information-access statutes involved in those cases. Indeed, Public



       9This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              8
Citizen cited to prior cases involving the Freedom of Information Act, and declared,

“Our decisions interpreting the Freedom of Information Act have never suggested

that those requesting information under it need show more than that they sought

and were denied specific agency records.” Pub. Citizen, 491 U.S. at 449 (citing cases).

These procedural-rights-only cases led Spokeo to explain that “the violation of a

procedural right granted by statute can be sufficient in some circumstances to

constitute injury in fact. In other words, a plaintiff in such a case need not allege any

additional harm beyond the one Congress identified.” 136 S. Ct. at 1549 (emphasis

in original).

       Applying these principles to this case, with the aid of more recent Seventh

Circuit cases, it is clear that Google’s retention of Plaintiffs’ unique face templates

did not cause them a concrete injury for Article III standing purposes. The more

difficult question is whether the creation of the face templates constitutes an injury-

in-fact on its own. But that too falls short of satisfying Article III’s concreteness

requirement.

                             B. Retention of Face Scans

       First up is Plaintiffs’ claim that Google retained or stored their face templates

in violation of the Act.10 The Act requires that any private entity in possession of

biometric information or identifiers must develop and make available to the public a

retention schedule and guidelines for destroying that information, 740 ILCS 14/15(a),



       10As noted earlier, for the purposes of deciding this motion, the Court assumes that
the face templates are “biometric identifiers” under the Act, 740 ILCS 14/10, and that Google
did not provide disclosures or obtain the consent as required by the Act, id. § 14/15.
                                             9
and provides certain standards for storing, transmitting, and protecting the

information, id. § 14/15(e). By not providing the required disclosure or obtaining the

required consent, Plaintiffs argue that Google violated their right to control their own

biometric identifiers and information, which Plaintiffs assert is a right of privacy.

Pls.’ Resp. Br. at 3-4 (citing Pls. Statement Add. Facts ¶ 3 (quoting Weiss Dep. Tr. at

176:21-177:2 (“I believe that my biometric information or identifier is very sensitive.

I think it’s akin to my DNA, to a fingerprint. To have that stored, collected, is, again,

that in and of itself, when done so against my consent or without my consent, it’s a

damage, I think.”)); Pls. Statement Add. Facts ¶ 4 (citing Rivera Dep Tr. at 78:10-

14)); R. 166-2, Exh. B, Rivera Dep Tr. at 59:15-19 (“Google is putting me at risk for

potential hackers. … I feel like it’s putting me—pretty much my identity in danger.”);

id. at 61:8-9 (“I feel like my identity was harmed so that is my property.”).

       The Seventh Circuit has definitively held that retention of an individual’s

private information, on its own, is not a concrete injury sufficient to satisfy Article III.

Gubala v. Time Warner Cable, Inc., 846 F.3d 909, 912-13 (7th Cir. 2016). In Gubala,

a cable subscriber alleged that Time Warner Cable had unlawfully retained

information that he had provided—including his date of birth, address, phone

number, and social security number—in violation of the Cable Communications

Policy Act. Id. at 910. The Seventh Circuit acknowledged that there would be “a risk

of harm” if Time Warner had “given away or leaked or lost any of his personal

information or ... ha[d] the information stolen from it.” Id. (emphasis in original). But

there were no facts suggesting that the information had been further disclosed or that



                                            10
there truly was a risk of disclosure. Id. at 910-11. So even though the statute was

violated, Gubala held that mere retention of an individual’s personal data (without

disclosure or risk of disclosure) was insufficient to confer Article III standing. Id. at

912-13. Yes, the subscriber did “feel aggrieved,” but that by itself did not cause him a

concrete injury. Id. at 911 (emphasis in original); see also Groshek v. Time Warner

Cable, Inc., 865 F.3d 884, 886-87, 889 (7th Cir. 2017) (plaintiff lacked standing to sue

for a violation of the Fair Credit Reporting Act where the defendant obtained a credit

report without providing the required disclosures; although the defendant’s action

violated plaintiff’s privacy, it was merely a “statutory violation completely removed

from any concrete harm or appreciable risk of harm”).

      Setting aside how Google obtained Plaintiffs’ face templates (which will be

addressed in the following section), Plaintiffs have not offered evidence about the

retention of their face templates that overcomes the obstacle in Gubala. Plaintiffs do

not dispute that: their face templates have not been shared with other Google Photos

users or with anyone outside of Google itself; there has not been any unauthorized

access to the accounts or data associated with their face templates or face groups; and

hackers have not obtained their data. Pls. Resp. Def. SOF ¶¶ 49-52. In other words,

all that Plaintiffs can point to on the issue of retention is a privacy concern that

Gubala holds is insufficient to satisfy Article III’s concrete-injury requirement.

      To demonstrate a heightened risk of harm, Plaintiffs filed a notice of

supplemental information, with an accompanying news article and a Google blog

entry, reporting that a software bug gave outside developers access to the data of



                                           11
around 500,000 Google+ users between 2015 and March 2018. R. 203, Exh. A,

10/08/18 WSJ Article; id., Exh. B, 10/08/18 Project Strobe Blog. Google+ is another

Google product, distinct from Google Photos. According to Plaintiffs, the exhibits

show that Google decided not to disclose the issue to avoid regulatory scrutiny and

reputational damage. Id. More recently, Plaintiffs filed another notice, which reports

yet another software bug that compromised the private information of around 52½

million Google+ users, which Google again kept quiet for about a week before

disclosing. R. 204, Exh. A, 12/10/18 The Keyword Blog. Even assuming, as is

appropriate at summary judgment, that these breaches happened and that Google

failed to disclose them fast enough, these disclosures have little bearing on the facts

of this case. None of the disclosures pertain to the accounts of Google Photos users,

nor is there any evidence of a connection between the disclosures of Google+ account

data to Google Photos accounts or data. Id. So this newly presented information does

not create a genuine dispute undermining Google’s argument that “[t]here is no

evidence of any unauthorized access to the Google Photos accounts and related data

of Weiss and Gutierrez,” Def. SOF ¶ 50 (emphasis added), nor is there “evidence that

the face templates, face groups, or face labels from the photographs of Weiss and

Rivera in Weiss and Gutierrez’s Google Photos accounts, respectively, have been

shared outside of Google.” Id. ¶ 52 (emphasis added).11


      11Although   neither party discusses Google Photo Application Programming Interfaces
(APIs), it appears that there are APIs for Google Photos. See R. 166-2, Maya Decl., Exh. H
(email from Google employee thanking a person from “PM Mobile Vision APIs/Platform” for
help with improving FaceNet technology); see also https://developers.google.com/photos/
(website for Google Photos APIs). “Google makes user data available to outside developers
through more than 130 different public channels known as application programming
                                           12
       When a plaintiff relies on a risk of future harm to satisfy Article III’s injury

requirement, the plaintiff must establish, at the very least, a “substantial risk” that

the future harm will occur. Clapper v. Amnesty Int’l USA, 568 U.S. 398, 414 n.5

(2013). The circumstances underlying the Google+ data breach do not come close to

the kinds of situations in which the risk of future harm satisfies Article III

concreteness requirements. Compare Lewert v. P.F. Chang’s China Bistro, Inc., 819

F.3d 963, 968-69 (7th Cir. 2016) (hackers already had breached the defendant’s

database and stolen customers’ payment-card information, so the risk of identity theft

and the precautions customers took to mitigate the risk constituted a concrete injury)

and Remijas v. Neiman Marcus Grp., LLC, 794 F.3d 688, 693 (7th Cir. 2015) (same),

with In re VTech Data Breach Litig., 2017 WL 2880102, at *4-5 (N.D. Ill. July 5, 2017)

(a hacker accessed and copied plaintiffs’ data—including names, addresses, and

birthdates—from defendant’s online communication platform connected to a

children’s game, but because plaintiffs did not plausibly allege that the disclosure of

that data increased their risk of identity theft or fraudulent transactions, they lacked

standing). It is true that the Illinois legislature has concluded that identity theft of


interfaces, or APIs.” 10/08/18 WSJ Article at 2. But the mere existence of APIs does not mean
that, without a bug, Google was sharing photos or face templates with outside parties, since
APIs “usually require a user’s permission to access any information … .” Id. So Plaintiffs
could not rely on the mere existence of Google Photo APIs to confer standing (nor have they
done so in any filing).

       The Google+ bugs affected Google+ APIs, so ostensibly a bug causing a data breach
could also affect a Google Photos API. But as noted above, there is no evidence that any such
bug has affected Google Photos or any Google Photos APIs, so any such harm is purely
speculative. That said, if Google is aware of any bug or data breach to any Google Photos API
or Google Photos itself, it should have already reported them to Plaintiffs (as supplemental
discovery) and to the Court (in a supplemental filing), and must do so immediately if a Google
Photos breach occurred.
                                             13
biometric information poses an additional harm beyond theft of other personal

identifiers: it is not as easy to change biometric information as it is to get a new social

security number or a new credit card number, see 740 ILCS 14/5(c) (“Biometrics are

unlike other unique identifiers that are used to access finances or other sensitive

information … once compromised, the individual has no recourse … .”). But Plaintiffs

here have not offered enough evidence, even when viewed in their favor,

demonstrating a substantial risk that their own information will be disseminated to

anyone outside of Google. The Google+ data breach does not support Article III

standing.

       With regard to the retention violation, all Plaintiffs are left with is their

testimony that they felt their privacy rights were violated, but “feel[ing] aggrieved,”

without more, does not establish a concrete injury. Gubala, 846 F.3d at 911, 913.

Plaintiffs’ retention claims must be dismissed for lack of Article III standing.

                              C. Collection of Face Scans

       The much closer question on standing is whether Plaintiffs suffered a concrete

injury arising from Google’s creation of their face templates without their

knowledge.12 Viewing the facts in the light most favorable to Plaintiffs, they did not

know Google created their face templates based on the photos of Plaintiffs’ faces

uploaded to Google Photos. See Pls. Resp. Def. SOF ¶ 29 (quoting Weiss Dep. Tr. at

171:21 (“I would not have consented if I had known that biometric information was


       12To be crystal clear, the Court reiterates that it is assuming for purposes of this
Opinion that Plaintiffs’ face templates are biometric identifiers or information as defined by
the Act, 740 ILCS 14/10, and that Google did not provide the required disclosures or obtain
the required consent, id. § 14/15.
                                             14
being gathered, collected, stored.”)); Pls. Statement of Add. Facts ¶ 2 (quoting Rivera

Dep. Tr. at 9:9-13 “[Ms. Gutierrez] stated that if I was aware that Google had this

face recognition where they were using biometric information, which is a template of

my face, so whenever my phot[o]s were taken with her device, they were

automatically uploaded. I was then upset, very angry at the fact that they were taken

without my consent and I didn’t have any control as to whether or not they were able

to be used.”)).

       Gubala does not directly answer this issue because here Plaintiffs did not know

that their face templates were being created by Google. Google argues otherwise,

contending that “[i]t makes no difference that Gubala referred to ‘retention’ of data,

while Google here is alleged to have impermissibly obtained and retained the face

templates.” Def.’s Br. at 11. But Gubala did not merely “refer” to retention of private

information—instead, retention was the limit of the holding, because the cable

subscriber knew that Time Warner had his information. In fact, the subscriber

himself provided the information when signing up for cable service. 846 F.3d at 910.

The same fact—that the plaintiffs knew or should have known that their biometric

information was being collected by the defendant—also distinguishes other district

court cases relied on by Google. See, e.g., Howe v. Speedway LLC, 2018 WL 2445541,

at *6 (N.D. Ill. May 31, 2018) (plaintiff’s “fingerprints were collected in circumstances

under which any reasonable person should have known that his biometric data was

being collected.”); Vigil v. Take-Two Interactive Software, Inc., 235 F. Supp. 3d 499,

515 (S.D.N.Y. 2017), aff’d in relevant part, vacated in part, remanded sub



                                           15
nom. Santana v. Take-Two Interactive Software, Inc., 717 F. App’x 12 (2d Cir. 2017)

(“The allegations show that the plaintiffs, at the very least, understood that Take-

Two had to collect data based upon their faces in order to create the personalized

basketball avatars, and that a derivative of the data would be stored in the resulting

digital faces of those avatars so long as those avatars existed.”). Here, Plaintiffs did

not knowingly place their finger on a fingerprint scanner (as in Howe) or stare up-

close at a camera for about 15 minutes while a camera scanned their face and heads

(as in Vigil, 235 F. Supp. 3d at 505). Instead, they merely took pictures of themselves

(or allowed them to be taken), which then were automatically uploaded to Google

Photos where their face template was created. So Gubala, Howe, and Vigil are not

directly on point when evaluating the extent of the privacy intrusion of Google Photos.

      On the flip side, however, recent cases that have found Article III standing

where the plaintiff did not know of the collection of biometric information are

themselves also not directly on point, because in those cases the information was then

disclosed to a third-party. In two recent cases, plaintiffs have successfully shown

injury-in-fact because the defendant disclosed a fingerprint scan to a third-party

without informing the plaintiff or obtaining the plaintiff’s consent. See Miller v. Sw.

Airlines Co., 2018 WL 4030590, at *3 (N.D. Ill. Aug. 23, 2018); Dixon v. Washington

& Jane Smith Cmty.-Beverly, 2018 WL 2445292, at *10 (N.D. Ill. May 31, 2018).

Although the opinions included dicta suggesting that collection of biometric data

without the plaintiff’s knowledge can constitute a concrete risk of harm, ultimately

the courts relied on both the absence of consent in collection of the fingerprint and



                                          16
the later disclosure of the fingerprint without consent Miller, 2018 WL 4030590, at

*3 (“A violation of [the Act’s] notice and consent provisions does not create a concrete

risk of harm to a plaintiff’s right of privacy in his or her biometric data unless the

information is collected or disseminated without the plaintiff’s knowledge or consent.”)

(emphasis added); Dixon, 2018 WL 2445292, at *9 (“Obtaining or disclosing a person’s

biometric identifiers or information without her consent or knowledge necessarily

violates that person’s right to privacy in her biometric information.”) (emphasis

added). As discussed earlier, Plaintiffs concede that their face templates have not

been shared—and there is no showing that there is an imminent risk that they will

be shared—with anyone outside of Google. Pls. Resp. Def. SOF ¶¶ 47, 49-52. So the

two district-court decisions are not directly applicable to this case.

        As the parties discuss in detail, the most factually analogous case is Patel v.

Facebook Inc., 290 F. Supp. 3d 948 (N.D. Cal. 2018).13 In Patel, the plaintiffs alleged

that Facebook applies facial-recognition software to pictures uploaded by users, and

then creates and stores face templates based on geometric relationships of facial

features—all without users’ consent. Id. at 951. The plaintiffs did not allege any

injury (such as emotional distress, physical harm, dissemination to a third-party, or

adverse employment impacts) beyond the violation of the Act’s notice-and-consent

requirements. Id. at 951, 954; see also Amend. Compl., In re Facebook Biometric Info.

Privacy Lit., No. 3:15-cv-03747, R. 40 (N.D. Cal. Aug. 28, 2015). The district court



       13On  May 29, 2018, the Ninth Circuit granted Facebook’s petition for interlocutory
appeal of the district court’s order granting class certification. Patel v. Facebook, Inc., USCA
No. 18-15982 (9th Cir. May 30, 2018). No oral argument has been scheduled yet.
                                              17
denied Facebook’s motion to dismiss for lack of standing, holding that the plaintiffs

had sufficiently alleged a concrete injury to satisfy Article III based solely on the

violation of the Act. Patel, 290 F. Supp. at 956.

      Patel placed great weight on the legislative findings and intent underlying the

Act, and indeed (and as discussed above) Spokeo does instruct courts to respect

legislative judgments in identifying intangible harms. As recounted by Patel, the

Illinois legislature found that (1) biometrics are uniquely sensitive and when

compromised, put individuals at a heightened risk for identity theft; (2) biometric

technology is cutting edge, and “[t]he full ramifications of biometric technology are

not fully known”; (3) the public is “weary”14 of using biometrics when tied to personal

information; and (4) regulating biometric collection, use, and storage serves the public

interest. Id. at 953 (citing 740 ILCS 14/5(b)-(e), (g)). The district court reasoned that

these legislative findings, combined with the notice-and-consent requirements

(among other requirements of the Act), left “little question that the Illinois legislature

codified a right to privacy in personal biometric information” and that the legislature

determined “that a violation of [the Act’s] procedures would cause actual and concrete

harm.” Id.

      Because a statutory violation is not necessarily enough for Article III standing,

it is important to discern exactly on what grounds Patel relied for finding concrete

harm. Patel appears to rely on two specific points: first, as the Illinois legislature

found, biometric information “cannot be changed if compromised or misused.” Id. at


      14   It is possible that the word “weary” in the Act, 740 ILCS 14/5(d), was intended to be
“wary.”
                                               18
954. So when there is a violation of the Act, Patel asserted, “the right of the individual

to maintain her biometric privacy vanishes into thin air.” Id. Second, later in the

opinion, Patel distinguished two cases that had rejected standing under the Act. In

those two cases, the plaintiffs knew that their biometric information was being

collected by the defendants. Id. at 955 (discussing Vigil, 235 F. Supp. 3d at 513 (scans

of plaintiffs’ faces that took 15 minutes and required plaintiffs to consent by pressing

“continue” after reading a notice stating a “face scan” might be recorded); and

McCullough v. Smarte Carte, Inc., 2016 WL 4077108 (N.D. Ill. Aug 1, 2016) (plaintiffs

scanned their fingerprints to rent a locker)). Patel explained that the injuries there

were not sufficiently concrete because the plaintiffs “indisputably knew that their

biometric data would be collected before they accepted the services offered by the

businesses involved.” Patel, 290 F. Supp. 3d at 955. So Patel’s holding stands on two

pillars: the risk of identity theft arising from the permanency of biometric

information, as described by the Illinois legislature, and the absence of in-advance

consent to Facebook’s collection of the information. Id.

      This is a close question, but even when drawing all inferences in Plaintiffs’

favor, neither pillar supports a finding of concrete injury. First, as discussed in detail

earlier, there is no evidence of a substantial risk that the face templates will result

in identity theft. It is true that if an unintended disclosure happens, then there are

few ways to change biometric information, and federal courts should follow the

legislature’s lead in considering that immutability in deciding what is a “substantial”

risk. But even taking that permanency into account does not justify an across-the-



                                           19
board conclusion that all cases involving any private entity that collects or retains

individuals’ biometric data present a sufficient risk of disclosure that concrete injury

has been satisfied in every case.

       On the second pillar of Patel, there is no legislative finding that explains why

the absence of consent gives rise to an injury that is independent of the risk of identity

theft. See 740 ILCS 14/5(a)-(g). Indeed, the only specific injury described by the Act’s

findings is the risk of identity theft, 740 ILCS 14/5(c), (d). The other findings only set

forth broad conclusions, like the “public welfare, security, and safety will be served”

and the “full ramifications of biometric technology are not fully known.” 740 ILCS

14/5(f), (g). The generality of the legislature’s findings is especially damning when

considering whether unconsented face scans are sufficiently concrete for Article III

purposes. Most people expose their faces to the general public every day, so one’s face

is even more widely public than non-biometric information like a social security

number. Indeed, we expose our faces to the public such that no additional intrusion

into our privacy is required to obtain a likeness of it, unlike the physical placement

of a finger on a scanner or other object, or the exposure of a sub-surface part of the

body like a retina. There is nothing in the Act’s legislative findings that would explain

why the injury suffered by Plaintiffs here—the unconsented creation of face

templates—is concrete enough for Article III purposes. As important and instructive

as legislative judgments are in evaluating intangible harms, the Act does not support

a finding that the concrete-injury requirement has been met in this case.15


       15This holding is limited to the specific circumstances of this case, which challenges
face scans. Likewise, this holding of course does not preclude the legislature from making
                                             20
       Moving on from legislative findings, Spokeo instructs courts to also examine

possible analogues to common law harms that historically have supported a finding

of Article III injury-in-fact. Spokeo, 136 S. Ct. at 1549 (“[I]t is instructive to consider

whether an alleged intangible harm has a close relationship to a harm that has

traditionally been regarded as providing a basis for a lawsuit in English or American

courts.”) In this case, Plaintiffs’ response brief outlines the historical development of

the right to privacy in American law, which was “fueled by social and technological

change.” Pls.’ Resp. Br. at 8. They argue that the Act directly follows from common

law privacy torts. Id. at 8-9. It is true that the alleged injury in this case need not

square on all fours with a common law privacy tort. Plaintiffs are correct that they

do not have to adequately state a claim under a common law tort; otherwise, they

would just pursue a common law claim, and Spokeo must have meant more than that

when it authorized claims for harms that bear a close relationship to common law

claims. Pls.’ Resp. Br. at 10; see also Whitaker v. Appriss, Inc., 229 F. Supp. 3d 809,

813 (N.D. Ind. 2017) (noting that the “close relationship” test does not require

“sameness”). At the same time, however, the common law tort must bear a close

relationship to the alleged injury in this case in order for the common law analogue

to be instructive. See Spokeo, 136 S. Ct. at 1549; see also Van Patten v. Vertical Fitness

Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017) (statutory violation led to “unsolicited




additional findings either now or in the future. It is not hard to imagine more concrete
concerns arising from facial-recognition technology, especially as it becomes more accurate
and more widespread (along with video-surveillance cameras) to the point that private
entities are able to use the technology to pinpoint where people have been over extended time
periods.
                                             21
contact” and “disturb[ing of] solitude,” similar to nuisance tort); Robins v. Spokeo,

Inc., 867 F.3d 1108, 1114-15 (9th Cir. 2017) (statutory violation resulted in

“dissemination of false information,” similar to defamation tort).

      To start, there are four well-established common law privacy torts: (a)

unreasonable intrusion upon someone’s seclusion; (b) appropriation of a person’s

name or likeness; (c) unreasonable disclosure of private facts; and (d) publicity that

unreasonably places the other in a false light. Restatement (Second) of Torts § 652A

(1977). Plaintiffs rightly do not argue that Google’s alleged conduct is anything like

the public disclosure of private facts or false-light invasion of privacy. Pls.’ Resp. Br.

at 8-10. That leaves intrusion on seclusion and appropriation of likeness.

      Starting with intrusion on seclusion, the Second Restatement of Torts defines

this tort as a claim against someone “who intentionally intrudes, physically or

otherwise, upon the solitude or seclusion of another or his private affairs or concerns

… if the intrusion would be highly offensive to a reasonable person.” Restatement

(Second) of Torts § 652B (1977). The elements of the tort are “(1) an unauthorized

intrusion or prying into the plaintiff’s seclusion; (2) an intrusion that is highly

offensive or objectionable to a reasonable person; (3) that the matter upon which the

intrusion   occurs   is   private;   and   (4)   the   intrusion   causes   anguish   and

suffering.” Jacobson v. CBS Broad., Inc., 19 N.E.3d 1165, 1180 (Ill. App. Ct. 2014).

The third element, that the intrusion be upon a private matter, is a necessary

predicate for the other elements. Id. at 1181; see also Lovgren v. Citizens First Nat.

Bank of Princeton, 534 N.E.2d 987, 989 (Ill. 1989) (“[T]he core of this tort is the



                                            22
offensive prying into the private domain of another.”) (emphasis added). It is this

element where the relationship between Plaintiffs’ alleged injury and this common

law tort breaks down.

      First, Plaintiffs cannot show—and do not argue—that Google “intruded into a

private place” by receiving photographs of Plaintiffs voluntarily uploaded (by Weiss

or Gutierrez) to Google Photos. See Pls.’ Resp. Br. at 8-11; R. 60, Opinion 2/27/17 at

26 n.11 (“Neither side is arguing that for the purposes of the Privacy Act, Google

needed consent to upload the photographs to the cloud.”). Second, although Plaintiffs

argue that their faces are not public, Pls.’ Resp. Def.’s SOF ¶ 60 (disputing “that their

faces are public, not private.”), Plaintiffs’ only evidence to support that assertion is

deposition testimony in which they say that their facial biometrics are private

information. Id. (quoting Weis Dep. Tr. at 183:18-19 (“Looking [at someone’s face with

your eyes] and recording [someone’s face with biometric identifiers] are different, as

far as I understand.”); quoting Rivera Dep. Tr. at 45:15-19 (“[W]hen it’s taking my

biometric information, that’s sensitive information to me. That’s my personal

information.”)). Plaintiffs do not offer evidence to dispute that their faces are public—

just that their facial biometrics are. This is consistent with Fourth Amendment case

law that rejects an expectation of privacy in a person’s face. See United States v.

Dionisio, 410 U.S. 1, 14 (1973) (explaining that “[n]o person … can reasonably expect

that his face will be a mystery to the world,” and holding that an individual’s face,

when knowingly exposed—even in his own home or office—is not protected by the

Fourth Amendment) (citing Katz v. United States, 389 U.S. 347, 351 (1967)). Indeed,



                                           23
Illinois courts have dismissed many intrusion-upon-seclusion claims that were

premised on photographs or videos for failure to satisfy the privacy element of the

tort. See Jacobson, 19 N.E. at 1181 (affirming dismissal where plaintiff was filmed on

“readily visible property” and the images of her revealed nothing that was “especially

private”); Schiller v. Mitchell, 828 N.E.2d 323, 326, 329 (Ill. App. Ct. 2005)

(defendants did not intrude upon plaintiffs’ seclusion by capturing surveillance video

of plaintiffs on their property, including within their garage, because passersby could

see the same things from different angles); see also Restatement (Second) of Torts

§ 652B cmt. c (there is no intrusion-upon-seclusion liability for “observing [a plaintiff]

or even taking his photograph while he is walking on the public highway, since he is

not then in seclusion, and his appearance is public and open to the public eye”). It

bears repeating that Plaintiffs need not satisfy the elements of a common law tort to

show Article III injury. But there is a wide gap between the alleged injury here—the

creation and retention of the face templates—and the privacy interest protected by

the intrusion-on-seclusion tort. All that Google did was to create a face template

based on otherwise public information—Plaintiffs’ faces. See Patel v. Zillow, Inc.,

2017 WL 3620812, at *10 (N.D. Ill. Aug. 23, 2017) (defendant did not intrude into

private matters when it created real-estate data derived from public information).

      Another element of the intrusion-on-seclusion tort shows the disconnect

between the common law claim and this case: the creation of face templates is not a

“highly offensive” intrusion.16 As discussed earlier, the templates are based on


      16Plaintiffsargue that whether the creation of face templates was “highly offensive”
would “clearly be for a jury to decide at trial, not for the Court to decide at summary
                                           24
something that is visible to the ordinary eye, that is, Plaintiffs’ faces. And the crux of

the tort is the intrusion itself, not what is done with the fruits of the intrusion (if

there are any fruits) later. In other words, “[t]he basis of the tort is not publication or

publicity.” Lovgren, 534 N.E.2d at 989 (emphasis added). So what Google did with the

photographs of Plaintiffs’ faces—that is, using them to create face templates—is

irrelevant when comparing this case to an intrusion-on-seclusion claim. In any event,

the record shows that Google only used the facial images to create face templates that

organize Plaintiffs’ photographs in private Google Photos accounts. Plaintiffs do not

present any evidence showing that Google commercially “exploited” their faces or the

face templates they created. Without more, Plaintiffs’ injury in this case does not bear

a close relationship to the tort of intrusion upon seclusion.17

       That leaves the tort of appropriation of likeness. This common law tort protects

an individual’s “interest … in the exclusive use of his own identity, in so far as it is

represented by his name or likeness, and in so far as the use may be of benefit to him

or others.” Restatement (Second) of Torts § 652C cmt. a (1977).18 This interest is


judgment.” Pls.’ Resp. Br. at 10. If Plaintiffs asserted the intrusion-on-seclusion claim, then
that argument would have greater force, because the merits of the claim could be a question
for the jury. But the analysis at hand is whether Plaintiffs have sufficiently established an
injury-in-fact under Article III for purposes of subject matter jurisdiction. There is no general
Seventh Amendment jury trial right for issues of subject matter jurisdiction, and Plaintiffs
offer no precedent that the close-relationship analysis, as explained in Spokeo, is a matter for
the jury to decide.
        17Plaintiffs’ argument that the creation of face templates is similar to “restaurants []

dust[ing] their customers’ glasses for fingerprints and stockpil[ing] those identifiers,” Pls.’
Resp. Br. at 10, is misplaced. Fingerprints are not held out to the public like faces, which are
visible to the ordinary eye. Applying a template to a face on a voluntarily uploaded
photograph is very different from collecting the tiny physical remnants left by ridges on a
person’s fingers.
        18In Illinois, the common law tort of appropriation of likeness was replaced with the

Right of Publicity Act, 765 ILCS 1075/30, effective in 1999. Trannel v. Prairie Ridge Media,
                                               25
invaded when a defendant uses the likeness “to advertise [its] business or product,”

“for some similar commercial purpose,” or “for [its] own purposes and benefit.” Id.

cmt. b. Plaintiffs have not shown that Google has done anything closely related to

appropriation of their likenesses. In their Rule 56.1 Statement, Plaintiffs dispute that

“[t]here is no evidence that any of the data generated by Google Photos was used in

any way except to help organize the photographs in Wiess’s and Gutierrez’s accounts.”

Pls. Resp. Def. SOF ¶ 59; see also Pls. Statement Add. Facts ¶ 6. But the evidence

offered in their response fails to adequately support their denial. Plaintiffs cite to an

article that describes ways in which Google’s facial recognition technology could be

used in the future, including data mining, targeted advertisements, and filtering

content, Pls. Statement Add. Facts ¶ 6 (citing Maya Decl., Exh. K), as well as an email

chain among Google employees forwarding an article discussing similar “likely” uses,

id. (citing Maya Decl., Exh. I). These exhibits only demonstrate future potential uses

of Google’s facial recognition technology; they do not suggest that Google currently

employs these practices, that Google likely will do so in the future without consent,

or that Google used Plaintiffs’ data in this way. So the evidence falls well short of a

substantial likelihood that Plaintiff’s will suffer any of those injuries. The only other

tack that Plaintiffs could possibly take is to argue that Google “mapped Plaintiffs’

faces, creating, collecting, storing, and exploiting their unique biometric identifiers

for its own competitive advantage in the marketplace for photo-sharing services.” Pls.’



Inc., 987 N.E.2d 923, 929 (Ill. App. Ct. 2013). The Act has nearly identical elements to the
common law tort, and a plaintiff must allege three elements: “(1) an appropriation of one’s
name or likeness; (2) without one’s consent; and (3) for another’s commercial benefit.” Id.
                                            26
Resp. Br. at 2. But Plaintiffs do not develop this argument or offer evidence in support

of it. Google’s use of the face templates for the sole purpose of organizing photographs

does not bear a “close relationship” to harms caused by appropriation of likeness.

         With neither a legislative judgment nor a common law analogue (or anything

else) to support a finding of concrete injury, the Court concludes that Plaintiffs have

not demonstrated an injury-in-fact sufficient to confer Article III standing.19 This case

presented close legal questions, which is not uncommon when it comes to

technological advances,20 and the Court appreciates the able presentations of both

sides.

                                       IV. Conclusion

         Google’s motion for summary judgment is granted. The Court lacks subject

matter jurisdiction because Plaintiffs have not suffered concrete injuries for Article

III purposes. In light of that holding, there is no need to opine on the statutory-

interpretation arguments (and, in any event, the Illinois Supreme Court has the issue




         19Acourt within this District held the plaintiff had alleged an injury-in-fact where the
defendant allegedly collected his face scans without his knowledge in violation of the Act.
Monroy v. Shutterfly, 2017 WL 4099846, *8 n.5 (N.D. Ill. Sept. 15, 2017). But Monroy relies
on a generally described privacy invasion, rather than engage in an analysis of specific
common law torts (it also does not appear that the parties precisely teed up this issue for the
district court in that case, as the defendant did not challenge the plaintiff’s standing). Id.
        20The difficulty in predicting technological advances and their legal effects is one

reason why legislative pronouncements with minimum statutory damages and fee-shifting
might reasonably be considered a too-blunt instrument for dealing with technology. Of
course, there might be policy considerations that weigh in favor of taking the broader
approach.
                                               27
under advisement). The case is dismissed for lack of subject matter jurisdiction and

the status hearing of January 22, 2019 is vacated.




                                                     ENTERED:



                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: December 29, 2018




                                         28
ILND 450 (Rev. 10/13) Judgment in a Civil Action


                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

 LINDABETH RIVERA and JOSEPH WEISS, on
 behalf of themselves and all others similarly
 situated,
 Plaintiff(s),                                                      Case No. 16-cv-2714
                                                                    Judge Edmond E. Chang
 v.

 GOOGLE, INC.,
 Defendant(s).

                                                   JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $

                              which          includes        pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)

          Defendant(s) shall recover costs from plaintiff(s).


              other: Case dismissed for lack of subject matter jurisdiction.
This action was (check one):

      tried by a jury with Judge      presiding, and the jury has rendered a verdict.
      tried by Judge      without a jury and the above decision was reached.
      decided by Judge Edmond E. Chang.

Date: 12/29/2018                                               Thomas G. Bruton, Clerk of Court

                                                               Claire Newman , Deputy Clerk
                                                             APPEAL,MASON,PROTO,TERMED
                              United States District Court
            Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2 (Chicago)
                    CIVIL DOCKET FOR CASE #: 1:16−cv−02714
                                     Internal Use Only

Rivera et al v. Google LLC.                              Date Filed: 03/01/2016
Assigned to: Honorable Edmond E. Chang                   Date Terminated: 12/29/2018
Demand: $75,000                                          Jury Demand: Both
Cause: 28:1332 Diversity−Other Contract                  Nature of Suit: 440 Civil Rights: Other
                                                         Jurisdiction: Diversity
Plaintiff
Lindabeth Rivera                           represented by David P Milian
individually and on behalf of all others                  Carey Rodriguez Milian Gonya, Llp
similarly situated                                        1395 Brickell Ave
                                                          Suite 700
                                                          Miami, FL 33131
                                                          (305) 372−7474
                                                          Email: dmilian@careyrodriguez.com
                                                          LEAD ATTORNEY
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                         Katrina Carroll
                                                         Lite DePalma Greenberg LLC
                                                         111 West Washington Street
                                                         Suite 1240
                                                         Chicago, IL 60602
                                                         (312) 750−1265
                                                         Email: kcarroll@litedepalma.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Theodore Walter Maya
                                                         Ahdoot & Wolfson, PC
                                                         10728 Lindbrook Drive
                                                         Los Angeles, CA 90024
                                                         (310) 474−9111
                                                         Email: tmaya@ahdootwolfson.com
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Bradley K King
                                                         Ahdoot & Wolfson, PC
                                                         10728 Lindbrook Drive
                                                         Los Angeles, CA 90024
                                                         (310) 474−9111
                                                         Email: bking@ahdootwolfson.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Frank S Hedin
                                                         Carey Rodriguez Milian Gonya, LLP
                                                         1395 Brickell Ave
                                                         Suite 700
                                                         Miami, FL 33131
                                                         (305) 372−7474
                                                         Email: fhedin@careyrodriguez.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED
                                                         Ismael Tariq Salam
                                                         Lite DePalma Greenberg LLC
                                                         211 W. Wacker Drive
                                                         Suite 500
                                                         Chicago, IL 60606
                                                         3127501265
                                                         Email: isalam@litedepalma.com
                                                         TERMINATED: 04/02/2018

                                                         Kyle Alan Shamberg
                                                         Lite DePalma Greenberg, LLC
                                                         111 West Washington Street
                                                         Suite 1240
                                                         Chicago, IL 60602
                                                         (312) 750−1265
                                                         Email: kshamberg@litedepalma.com
                                                         ATTORNEY TO BE NOTICED

                                                         Robert R Ahdoot
                                                         Ahdoot & Wolfson, PC
                                                         10728 Lindbrook Drive
                                                         Los Angeles, CA 90024
                                                         (310) 474−9111
                                                         Email: rahdoot@ahdootwolfson.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Tina Wolfson
                                                         Ahdoot & Wolfson, PC
                                                         10728 Lindbrook Drive
                                                         Los Angeles, CA 90024
                                                         (310) 474−9111
                                                         Email: twolfson@ahdootwolfson.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

Plaintiff
Joseph Weiss                               represented by Katrina Carroll
individually and on behalf of all others                  (See above for address)
similarly situated                                        LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                         Theodore Walter Maya
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Bradley K King
                                                         (See above for address)
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Frank S Hedin
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED


V.
Defendant
Google, LLC                                represented by Debra Rae Bernard
                                                          Perkins Coie LLP
                                                          131 S. Dearborn St.
Suite 1700
Chicago, IL 60603
312 324 8559
Email: dbernard@perkinscoie.com
ATTORNEY TO BE NOTICED

Frederick Liu
Hogan Lovells US LLP
555 Thirteenth Street, NW
Washington, DC 20004
(202) 637−8869
Email: frederick.liu@hoganlovells.com
PRO HAC VICE
ATTORNEY TO BE NOTICED

Neal Kumar Katyal
Hogan Lovells US LLP
555 Thirteenth St., N.W.
Washington, DC 20004
(202) 637−5528
Email: neal.katyal@hoganlovells.com
PRO HAC VICE
ATTORNEY TO BE NOTICED

Nicola C Menaldo
Perkins Coie LLP
1201 Third Avenue
Suite 4900
Seattle, WA 98101
(206) 359−8000
Email: NMenaldo@perkinscoie.com
PRO HAC VICE
ATTORNEY TO BE NOTICED

Ryan Spear
Perkins Coie LLP
1201 Third Avenue
Seattle, WA 98101
(206) 359−3039
Email: rspear@perkinscoie.com
PRO HAC VICE
ATTORNEY TO BE NOTICED

Sara A. Solow
Hogan Lovells US LLP
1735 Market Street
23rd Floor
Philadelphia, PA 19103
(267) 675−4654
Email: sara.solow@hoganlovells.com
TERMINATED: 01/09/2019
PRO HAC VICE

Sunita Bali
Perkins Coie LLP
505 Howard Street
Suite 1000
San Francisco, CA 94105
(415) 344−7000
Email: SBali@perkinscoie.com
PRO HAC VICE
ATTORNEY TO BE NOTICED

Susan D Fahringer
Perkins Coie LLP
                                                                1201 Third Avenue
                                                                Suite 4900
                                                                Seattle, WA 98101
                                                                (206) 359−8000
                                                                Email: SFahringer@perkinscoie.com
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                                Thomas P. Schmidt
                                                                Hogan Lovells US LLP
                                                                875 Third Avenue
                                                                New York, NY 10022
                                                                (212) 918−5547
                                                                Email: thomas.schmidt@hoganlovells.com
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED


Date Filed   #   Docket Text
03/01/2016    1 COMPLAINT filed by Lindabeth Rivera; Jury Demand. Filing fee $ 400, receipt
                number 0752−11669376. (Attachments: # 1 Civil Cover Sheet)(Carroll, Katrina)
                (Entered: 03/01/2016)
03/01/2016    2 ATTORNEY Appearance for Plaintiff Lindabeth Rivera by Katrina Carroll (Carroll,
                Katrina) (Entered: 03/01/2016)
03/01/2016    3 ATTORNEY Appearance for Plaintiff Lindabeth Rivera by Kyle Alan Shamberg
                (Shamberg, Kyle) (Entered: 03/01/2016)
03/01/2016       CASE ASSIGNED to the Honorable Edmond E. Chang. Designated as Magistrate
                 Judge the Honorable Michael T Mason. (ags, ) (Entered: 03/01/2016)
03/01/2016    4 MOTION by Plaintiff Lindabeth Rivera to certify class (Carroll, Katrina) (Entered:
                03/01/2016)
03/01/2016    5 NOTICE of Motion by Katrina Carroll for presentment of motion to certify class 4
                before Honorable Edmond E. Chang on 3/15/2016 at 08:30 AM. (Carroll, Katrina)
                (Entered: 03/01/2016)
03/01/2016   37 Entered in error(lf, ) Modified on 5/26/2016 (lf, ). (Main Document 37 replaced on
                5/26/2016) (lf, ). (Entered: 05/26/2016)
03/02/2016    6 MINUTE entry before the Honorable Edmond E. Chang: Status hearing set for
                4/12/2016 at 9:15 a.m. The parties must file a joint initial status report with the content
                described in the attached status report requirements at least 3 business days before the
                initial status hearing. Plaintiff must still file the report even if not all Defendants have
                been served or have responded to requests to craft a joint report. Because the
                Procedures are occasionally revised, counsel must read them anew even if counsel has
                appeared before Judge Chang in other cases. Emailed notice (Attachments: # 1 Status
                Report Requirements) (slb, ) (Entered: 03/02/2016)
03/04/2016   38 COMPLAINT filed by Joseph Weiss; Jury Demand. (lf, ) (Entered: 05/26/2016)
03/09/2016       SUMMONS Issued as to Defendant Google, Inc. (jp, ) (Entered: 03/09/2016)
03/14/2016    7 MINUTE entry before the Honorable Edmond E. Chang: Plaintiff has filed a motion
                for class certification 4 , but it is premature because none of the necessary discovery
                has been finished. To the extent that Plaintiff filed the motion to prevent mootness if
                the defense were to offer full relief, that is no longer necessary after the decision in
                Campbell−Ewald Co. v. Gomez, No. 14−857, U.S., 136 S. Ct. 663, 672 (2016). To the
                extent that Plaintiff is concerned about the question left open by Campbell−Ewald
                (whether payment of funds into an account to be paid to Plaintiff or deposited with the
                Court should require entry of judgment), the premature certification motion is still
                unnecessary, because this Court will not enter judgment without allowing Plaintiff to
                file an objection to entry of judgment, including whether the relief is full or whether
                that procedure is even proper.Emailed notice (slb, ) (Entered: 03/14/2016)
03/30/2016    8 ATTORNEY Appearance for Defendant Google, Inc. by Debra Rae Bernard (Bernard,
                Debra) (Entered: 03/30/2016)
03/30/2016    9 MOTION by Defendant Google, Inc. for extension of time to Answer or Otherwise
                Plead and to Continue the Status Date (Attachments: # 1 Exhibit Declaration of Debra
                Bernard)(Bernard, Debra) (Entered: 03/30/2016)
03/30/2016   10 NOTICE of Motion by Debra Rae Bernard for presentment of extension of time 9
                before Honorable Edmond E. Chang on 4/5/2016 at 08:30 AM. (Bernard, Debra)
                (Entered: 03/30/2016)
03/31/2016   11 MINUTE entry before the Honorable Edmond E. Chang: Defendant's opposed
                extension motion 9 to answer or respond to the complaint is granted to 05/18/2016.
                This case was filed just 30 days ago, and while the Court genuinely appreciates
                Plaintiff's super−fast service of process, it does mean that the case is in its infancy.
                Plus, the complaint does allege a violation of an Illinois law that has not been
                interpreted often, so it is natural that more time is needed. When added to the
                unavailability of the lead defense counsel, all these circumstances support the
                requested extension. If Plaintiff is concerned about a stay of discovery when the
                anticipated dismissal motion is filed, then Plaintiff may seek appropriate relief for
                some type of litigation hold (after conferring with the defense, of course). The status
                hearing of 04/12/2016 is reset to 05/24/2016 at 9:30 a.m., with the initial status report
                due on 05/18/2016. Emailed notice (slb, ) (Entered: 03/31/2016)
04/01/2016   12 MOTION by Plaintiff Lindabeth Rivera to reassign case (Attachments: # 1 Exhibit A,
                # 2 Exhibit B)(Carroll, Katrina) (Entered: 04/01/2016)
04/01/2016   13 NOTICE of Motion by Katrina Carroll for presentment of motion to reassign case 12
                before Honorable Edmond E. Chang on 4/6/2016 at 08:30 AM. (Carroll, Katrina)
                (Entered: 04/01/2016)
04/05/2016   14 MINUTE entry before the Honorable Edmond E. Chang: On the Court's own initiative,
                the hearing 12 on the motion to reassign is reset to 8:45 a.m. on the same date,
                04/06/2016. Emailed notice (slb, ) (Entered: 04/05/2016)
04/06/2016   15 MINUTE entry before the Honorable Edmond E. Chang: Motion hearing held on
                Plaintiff's motion for reassignment 12 . Defendant agrees with the motion. For the
                reasons discussed during the hearing, all Local Rule 40.4 requirements are met, so the
                motion 12 is granted. The Court recommends that the Executive Committee reassign
                case number 16 C 2870 to the calendar of Judge Edmond E. Chang as related to case
                number 16 C 2714. Status hearing for both cases set for 05/24/2016 at 9:30 a.m., by
                which time Defendant shall have answered or responded to the complaint in both
                cases. As discussed during the hearing, the Court will revisit the issue of a
                consolidated complaint at the next status hearing. Emailed notice (slb, ) (Entered:
                04/06/2016)
04/18/2016   16 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−11834068. (Hedin, Frank) (Entered: 04/18/2016)
04/26/2016   17 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−11865309. (Fahringer, Susan) (Entered: 04/26/2016)
04/26/2016   18 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−11865356. (Bali, Sunita) (Entered: 04/26/2016)
04/26/2016   19 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−11865411. (Menaldo, Nicola) (Entered: 04/26/2016)
04/29/2016   20 MINUTE entry before the Honorable Edmond E. Chang:Application by Frank S.
                Hedin to appear pro hac vice 16 on behalf of Plaintiff is granted.Emailed notice (slb, )
                (Entered: 04/29/2016)
04/29/2016   21 MINUTE entry before the Honorable Edmond E. Chang:Applications by Susan D.
                Fahringer, Sunita Bali and Nicola Menaldo to appear pro hac vice [17, 18, 19] on
                behalf of Defendant are granted.Emailed notice (slb, ) (Entered: 04/29/2016)
05/02/2016   22 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−11886651. (Milian, David) (Entered: 05/02/2016)
05/04/2016   23 ATTORNEY Appearance for Defendant Google, Inc. by Susan D Fahringer
                (Fahringer, Susan) (Entered: 05/04/2016)
05/04/2016   24 ATTORNEY Appearance for Defendant Google, Inc. by Sunita Bali (Bali, Sunita)
                (Entered: 05/04/2016)
05/04/2016   25 ATTORNEY Appearance for Defendant Google, Inc. by Nicola C Menaldo (Menaldo,
                Nicola) (Entered: 05/04/2016)
05/04/2016   26 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−11898177. (Ahdoot, Robert) (Entered: 05/04/2016)
05/04/2016   27 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−11898225. (Wolfson, Tina) (Entered: 05/04/2016)
05/06/2016   28 MOTION by Defendant Google, Inc. for order Permitting Parties to File Consolidated
                Briefing on Google's Motion to Dismiss (Attachments: # 1 Exhibit Ex. A − Proposed
                Order)(Bernard, Debra) (Entered: 05/06/2016)
05/06/2016   29 NOTICE of Motion by Debra Rae Bernard for presentment of motion for order 28
                before Honorable Edmond E. Chang on 5/11/2016 at 08:30 AM. (Bernard, Debra)
                (Entered: 05/06/2016)
05/09/2016   30 MINUTE entry before the Honorable Edmond E. Chang: This entry is being made in
                both 16−cv−02714 (Rivera) and 16−cv−2870 (Weiss). The agreed motion for
                consolidated briefing (R. 28 in 16−cv−2714 and R. 25 in 16−cv−2870) is granted: the
                parties may file a consolidated dismissal motion, response, and reply. The principal
                briefs may be 30 pages, and the reply may be 20 pages. The 05/24/2016 status hearing
                remains in place to set the briefing schedule on the 05/18/2016 dismissal motion (no
                need to notice up the motions, and for now file the same motion/brief in both cases)
                and to discuss whether to take the Weiss complaint and place it into the 16−cv−2714
                docket as a second operative complaint and to consolidate the cases for administrative
                purposes. Emailed notice (slb, ) (Entered: 05/09/2016)
05/09/2016   31 MINUTE entry before the Honorable Edmond E. Chang:Applications to proceed pro
                hac vice by David P. Milian, Robert Ahdoot and Tina Wolfson to appear pro hac vice
                22 is granted. Emailed notice (slb, ) (Entered: 05/09/2016)
05/18/2016   32 STATUS Report (Joint Initial) by Google, Inc. (Fahringer, Susan) (Entered:
                05/18/2016)
05/18/2016   33 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM(Class Action
                Complaints) (Attachments: # 1 Exhibit Corporate Disclosure Statement and
                Notification as to Affiliates)(Fahringer, Susan) (Entered: 05/18/2016)
05/18/2016   34 MEMORANDUM by Google, Inc. in support of Motion to Dismiss for Failure to State
                a Claim 33 (Attachments: # 1 Exhibit A−D)(Fahringer, Susan) (Entered: 05/18/2016)
05/24/2016   36 MINUTE entry before the Honorable Edmond E. Chang: Status hearing held in both
                Rivera v. Google, 16−cv−2714, and Weiss v. Google, 16−cv−2870. The Court and
                counsel discussed various topics during the status hearing. First, the Court noted the
                need to notify the Illinois Attorney General of the potential constitutional challenge to
                the Illinois Biometric Information Privacy Act, 740 ILCS 14/1. See 28 U.S.C. 2403(b)
                and Fed. R. Civ. P. 5.1. Google presents an alternative argument to the effect that if the
                Act is interpreted in the way that Plaintiffs allegedly propose, then the Act violates the
                Dormant Commerce Clause. See Case No. 16−cv−2714, R. 34 at 15−19. The Court
                shall distribute this entry to the Attorney General's Office as follows: (a) by U.S. mail
                to Attorney General Lisa Madigan, 100 West Randolph Street, Chicago, IL 60601, and
                to Solicitor General Carolyn Shapiro at the same address; and (b) via email to Solicitor
                General Carolyn Shapiro at cshapiro@atg.state.il.us. Second, as discussed during the
                status hearing, Plaintiffs will not object to the defense later raising a California
                choice−of−law argument as to Plaintiff Weiss later in the litigation. Third, Plaintiffs'
                response to the dismissal motion is due by 06/01/2016. The defense reply is due by
                06/17/2016. Fourth, in order to avoid duplicative filings, and because the Rivera
                proposed class is a subset of the Weiss proposed class, the Clerk's Office shall
                terminate 16−cv−2870 and place the complaint in that case (R. 1) on the docket in
                16−cv−2714 as another Complaint in 16−cv−2714. Plaintiffs' response will be in one
                filing on just the one docket (16−cv−2714), and the same goes for the defense reply
                 and all future filings. Status hearing is set for 06/23/2016 at 10:30 a.m. Emailed and
                 mailed notice (slb, ) (Entered: 05/25/2016)
05/25/2016   35 Notice by Google, Inc. of Constitutional Challenge Pursuant to Federal Rule of Civil
                Procedure 5.1 (Fahringer, Susan) (Entered: 05/25/2016)
05/26/2016   39 NOTICE of Correction regarding 37 (lf, ) (Entered: 05/26/2016)
05/27/2016   40 FIRST AMENDED complaint by Lindabeth Rivera against Google, Inc. (Hedin,
                Frank) (Entered: 05/27/2016)
05/27/2016   41 FIRST AMENDED complaint by Joseph Weiss against Google, Inc. (Hedin, Frank)
                (Entered: 05/27/2016)
05/27/2016   42 Notice of Mootness of Constitutional Challenge by Lindabeth Rivera (Hedin, Frank)
                (Entered: 05/27/2016)
05/27/2016   43 Notice of Mootness of Constitutional Challenge by Joseph Weiss (Hedin, Frank)
                (Entered: 05/27/2016)
06/01/2016   44 STIPULATION Regarding Google Inc.'s Motion to Dismiss the First Amended
                Complaints Filed by Plaintiffs Lindabeth Rivera and Joseph Weiss (Carroll, Katrina)
                (Entered: 06/01/2016)
06/08/2016   45 MOTION by Plaintiffs Lindabeth Rivera, Joseph Weiss Agreed Motion Regarding
                Motion to Dismiss Plaintiffs' First Amended Complaints (Carroll, Katrina) (Entered:
                06/08/2016)
06/08/2016   46 NOTICE of Motion by Katrina Carroll for presentment of motion for miscellaneous
                relief 45 before Honorable Edmond E. Chang on 6/15/2016 at 08:30 AM. (Carroll,
                Katrina) (Entered: 06/08/2016)
06/10/2016   47 MINUTE entry before the Honorable Edmond E. Chang: The agreed scheduling
                motion 45 is granted: Defendant shall file a combined motion to dismiss by
                06/17/2016 (brief not to exceed 30 pages). Plaintiffs' combined response is due by
                07/01/2016, also no more than 30 pages. Defendant's reply is due by 07/18/2016
                (20−page maximum). The status hearing of 06/23/2016 is reset to 08/02/2016 at 10
                a.m. Mailed notice (meg, ) (Entered: 06/10/2016)
06/17/2016   48 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM (FIRST AMENDED
                COMPLAINTS) (Fahringer, Susan) (Entered: 06/17/2016)
06/17/2016   49 MEMORANDUM by Google, Inc. in support of Motion to Dismiss for Failure to State
                a Claim 48 (Attachments: # 1 Exhibit A−D)(Fahringer, Susan) (Entered: 06/17/2016)
06/17/2016   50 NOTICE by Google, Inc. of Constitutional Challenge Pursuant to Federal Rule of
                Civil Procedure 5.1 (Fahringer, Susan) (Entered: 06/17/2016)
07/01/2016   51 RESPONSE by Lindabeth Rivera, Joseph Weissin Opposition to MOTION TO
                DISMISS FOR FAILURE TO STATE A CLAIM (FIRST AMENDED COMPLAINTS)
                48 (Attachments: # 1 Exhibit A)(Carroll, Katrina) (Entered: 07/01/2016)
07/18/2016   52 REPLY by Defendant Google, Inc. in support of its consolidated motion to dismiss
                Plaintiff's first amended complaint pursuant to Fed.R.Civ.P.12(b)(6). (Fahringer,
                Susan) Docket Text Modified by Clerk's Office on 7/19/2016 (jh, ). (Entered:
                07/18/2016)
08/01/2016   53 MINUTE entry before the Honorable Edmond E. Chang: In view of the fully briefed
                motion to dismiss 48 , the status hearing of 08/02/2016 is reset to 09/20/2016 at 9:15
                AM.Emailed notice (slb, ) (Entered: 08/01/2016)
09/16/2016   54 MINUTE entry before the Honorable Edmond E. Chang:The Court has the motion to
                dismiss 48 under advisement. The status hearing of 09/20/2016 is reset to 11/08/2016
                at 9:30 AM.Emailed notice (slb, ) (Entered: 09/16/2016)
11/03/2016   55 MINUTE entry before the Honorable Edmond E. Chang: The motion to dismiss 48
                remains under advisement. The status hearing of 11/08/2016 is reset to 12/22/2016 at
                10:30 AM.Emailed notice (slb, ) (Entered: 11/03/2016)
12/19/2016   56 MINUTE entry before the Honorable Edmond E. Chang:The motion to dismiss 48
                remains pending, so the status hearing of 12/22/2016 is reset to 01/27/2017 at 8:30
                AM.Emailed notice (slb, ) (Entered: 12/19/2016)
01/23/2017   57 MINUTE entry before the Honorable Edmond E. Chang: The status hearing of
                01/27/2017 is reset to 02/09/2017 at 9:45 a.m., as the Court still has the dismissal
                motion 48 under advisement. Emailed notice (slb, ) (Entered: 01/23/2017)
02/08/2017   58 MINUTE entry before the Honorable Edmond E. Chang: In light of the continued
                pendency of the dismissal motion 48 , the status hearing of 02/09/2017 is reset to
                02/22/2017 at 10:00 AM.Emailed notice (slb, ) (Entered: 02/08/2017)
02/20/2017   59 MINUTE entry before the Honorable Edmond E. Chang: In view of the pending
                motion to dismiss 48 , the status hearing of 02/22/2017 is reset for 03/02/2017 at 09:15
                AM. The Court does anticipate holding the status hearing on that date.Emailed notice
                (Chang, Edmond) (Entered: 02/20/2017)
02/27/2017   60 MEMORANDUM Opinion and Order signed by the Honorable Edmond E. Chang on
                2/27/2017: For the reasons discussed in the Opinion Google's motions to dismiss 33 48
                are denied. At the status hearing of 03/02/2017, the Court will set the discovery
                schedule.Emailed notice(Chang, Edmond) (Entered: 02/27/2017)
03/02/2017   61 ATTORNEY Appearance for Plaintiff Lindabeth Rivera by Ismael Tariq Salam
                (Salam, Ismael) (Entered: 03/02/2017)
03/02/2017   62 MINUTE entry before the Honorable Edmond E. Chang: Status hearing held. One of
                Plaintiff's counsel, Tina Wolfson, appeared by telephone; local counsel for Plaintiffs
                also appeared in court. As discussed during the hearing, Plaintiffs shall file a Second
                Amended Consolidated Complaint by 03/09/2017, for the sole purpose of
                administrative convenience. Defendant's answer to the consolidated complaint is due
                04/17/2017. Defendant is deemed to have preserved all prior arguments made in the
                previously filed dismissal motions, so Defendant shall file a factual answer to the
                consolidated complaint. Rule 26(a)(1) disclosures due 03/27/2017. The first−round of
                written discovery requests to be issued no later than 04/10/2017. Fact discovery closes
                on 03/05/2018 as to the merits of Plaintiffs' individual claims, the propriety of class
                certification, and any defenses (such as those premised on extraterritorial application
                and the Dormant Commerce Clause). Defendant reported that they will be filing a 28
                U.S.C. 1292(b) motion. Defendant's motion due 03/09/2017. Plaintiffs' response due
                03/30/2017. Defense reply due 04/10/2017. Status hearing set for 06/09/2017 at 9:00
                a.m. As noted during the hearing, the Court's staff will email a copy of docket entries
                R. 50, R. 60, and this entry to the Solicitor General of Illinois, David Franklin, at
                dfranklin@atg.state.il.us, to ensure that the Illinois Attorney General's Office is aware
                of the constitutional challenge to the state statute.Emailed and mailed notice (slb, )
                (Entered: 03/03/2017)
03/03/2017       MAILED a copy of docket entries #50, #60 and minute entry #62 to the Solicitor
                 General of Illinois, David Franklin via email. (jjr, ) (Entered: 03/03/2017)
03/07/2017   63 SECOND AMENDED CONSOLIDATED COMPLAINT AMENDED complaint by
                Lindabeth Rivera, Joseph Weiss against Google, Inc. (Hedin, Frank) (Entered:
                03/07/2017)
03/09/2017   64 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−12942379. (Katyal, Neal) (Entered: 03/09/2017)
03/09/2017   65 MINUTE entry before the Honorable Edmond E. Chang:Application by Neal Katyal to
                appear pro hac vice 64 is granted. Emailed notice (slb, ) (Entered: 03/09/2017)
03/09/2017   66 MOTION by Defendant Google, Inc. to amend/correct Order on Motion to Dismiss for
                Failure to State a Claim,,,, memorandum opinion and order, 60 , MOTION by
                Defendant Google, Inc. to stay Proceeding Pending Appeal (Katyal, Neal) (Entered:
                03/09/2017)
03/09/2017   67 MEMORANDUM by Google, Inc. in support of motion to amend/correct, motion to
                stay, motion for relief,, 66 Pending Appeal (Katyal, Neal) (Entered: 03/09/2017)
03/30/2017   68 RESPONSE by Lindabeth Rivera, Joseph Weissin Opposition to MOTION by
                Defendant Google, Inc. to amend/correct Order on Motion to Dismiss for Failure to
                 State a Claim,,,, memorandum opinion and order, 60 MOTION by Defendant Google,
                 Inc. to stay Proceeding Pending Appeal 66 (Hedin, Frank) (Entered: 03/30/2017)
04/10/2017   69 REPLY by Defendant Google, Inc. to motion to amend/correct, motion to stay, motion
                for relief,, 66 (Katyal, Neal) (Entered: 04/10/2017)
04/17/2017   70 ANSWER to amended complaint (Second) by Google, Inc.(Bernard, Debra) (Entered:
                04/17/2017)
06/08/2017   71 MINUTE entry before the Honorable Edmond E. Chang: On the Court's own initiative,
                the status hearing of 06/09/2017 is reset to 06/20/2017 at 10:00 a.m. The Court has the
                1292(b) under advisement and will post an order in due course; meanwhile, discovery
                should continue forward. Emailed notice (slb, ) (Entered: 06/08/2017)
06/16/2017   72 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−13283933. (Liu, Frederick) (Entered: 06/16/2017)
06/19/2017   73 MINUTE entry before the Honorable Edmond E. Chang: On the Court's own initiative,
                the status hearing of 06/20/2017 is reset for 06/28/2017 at 10:00 AM. Any attorney
                wishing to participate by phone may do so by providing a contact number to the
                courtroom deputy two business days in advance of the status hearing.Emailed notice
                (Chang, Edmond) (Entered: 06/19/2017)
06/19/2017   74 MINUTE entry before the Honorable Edmond E. Chang:Application by Liu Frederick
                to appear pro hac vice 72 on behalf of Defendant Google is granted.Emailed notice
                (slb, ) (Entered: 06/19/2017)
06/23/2017   75 TRANSCRIPT OF PROCEEDINGS held on 3−2−17 before the Honorable
                Edmond E. Chang.

                 Court Reporter Contact Information: Krista Flynn Burgeson,
                 Krista_Burgeson@ilnd.uscourts.gov, 312−435−5567.

                 IMPORTANT: The transcript may be viewed at the court's public terminal or
                 purchased through the Court Reporter/Transcriber before the deadline for Release of
                 Transcript Restriction. After that date it may be obtained through the Court
                 Reporter/Transcriber or PACER. For further information on the redaction process, see
                 the Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy
                 Regarding the Availability of Transcripts of Court Proceedings.

                 Redaction Request due 7/14/2017. Redacted Transcript Deadline set for 7/24/2017.
                 Release of Transcript Restriction set for 9/21/2017. (Burgeson, Krista) (Entered:
                 06/23/2017)
06/27/2017   76 ORDER signed by the Honorable Edmond E. Chang on 6/27/2017: For the reasons
                stated in the Order, Defendant's motion to certify 1292(b) appeal 66 is denied. But the
                Court raises a case management issue in the Order, and will solicit preliminary
                reactions, if any, at the next status hearing. Emailed notice(Chang, Edmond) (Entered:
                06/27/2017)
06/28/2017   77 MINUTE entry before the Honorable Edmond E. Chang: Status hearing held.
                Out−of−town attorneys appeared by telephone for both sides; local counsel appeared
                in court for both sides. Counsel for both sides reported on the status of discovery: both
                sides had extended each other's response deadlines to 07/03/2017, in light of disputes
                over the confidentiality protective order and the ESI protocol. The Court fixed the
                deadline at 07/03/2017, so it is no longer extendable amongst the parties. If there
                remains a dispute over confidentiality as of that date, then the responses and
                documents shall be made under attorneys' eye's only protection, so that the lawyers at
                least are able to start reviewing the materials. If the parties are unable to reach an
                agreement as to the confidentiality protective order, then Defendant shall file a motion
                to enter its version of the order on 07/06/2017. Plaintiffs' response due 07/11/2017. By
                07/24/2017, the parties shall have a conferral on the discovery responses, and on the
                appropriateness of limiting discovery to the merits of Plaintiffs' individual claims and
                Defendants's defenses, and postpone class−certification related discovery. By
                07/28/2017, the parties shall file a position paper as to the areas of agreement and
                disagreements. Status hearing set for 08/10/2017 at 10:30 a.m. Emailed notice (slb, )
                (Entered: 06/29/2017)
07/06/2017   78 MOTION by Defendant Google, Inc. for protective order Motion for Entry of Agreed
                Confidentiality Order (Bali, Sunita) (Entered: 07/06/2017)
07/06/2017   79 MOTION by Defendant Google, Inc. for discovery Motion for Entry of Order RE:
                Discovery of Electronically Stored Information (Bali, Sunita) (Entered: 07/06/2017)
07/11/2017   80 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−13363996. (Maya, Theodore) (Entered: 07/11/2017)
07/11/2017   81 MOTION by Plaintiffs Lindabeth Rivera, Joseph Weissfor Entry of Order Re:
                Discovery of Electronically Stored Information (Joint Motion) (Attachments: # 1
                Exhibit A − Proposed Order Re: Discovery of Electronically Stored
                Information)(Hedin, Frank) (Entered: 07/11/2017)
07/14/2017   82 TRANSCRIPT OF PROCEEDINGS held on 6−28−17 before the Honorable
                Edmond E. Chang.

                 Court Reporter Contact Information: Krista Flynn Burgeson,
                 Krista_Burgeson@ilnd.uscourts.gov, 312−435−5567.

                 IMPORTANT: The transcript may be viewed at the court's public terminal or
                 purchased through the Court Reporter/Transcriber before the deadline for Release of
                 Transcript Restriction. After that date it may be obtained through the Court
                 Reporter/Transcriber or PACER. For further information on the redaction process, see
                 the Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy
                 Regarding the Availability of Transcripts of Court Proceedings.

                 Redaction Request due 8/4/2017. Redacted Transcript Deadline set for 8/14/2017.
                 Release of Transcript Restriction set for 10/12/2017. (Burgeson, Krista) (Entered:
                 07/14/2017)
07/14/2017   83 DOCUMENT REMOVED per court order of 7/26/2017. (Entered: 07/14/2017)
07/14/2017   84 DOCUMENT REMOVED per court order of 7/26/2017. (Entered: 07/14/2017)
07/19/2017   85 MINUTE entry before the Honorable Edmond E. Chang:Application by Theodore
                Maya to appear pro hac vice 80 is granted. Emailed notice (slb, ) (Entered:
                07/19/2017)
07/26/2017   86 MINUTE entry before the Honorable Edmond E. Chang:Docket entries 83 and 84 was
                entered in error. The Court directs the Docket Clerk to remove Docket entries 83 and
                84 from the docket. Emailed notice (slb, ) (Entered: 07/26/2017)
07/28/2017   87 Joint Statement Concerning Potential Bifurcation of Discovery by Lindabeth Rivera,
                Joseph Weiss (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Hedin, Frank) (Entered:
                07/28/2017)
08/07/2017   88 MOTION by Defendant Google, Inc.for Leave to Supplement Position Statement in
                the Joint Statement Concerning Potential Bifurcation of Discovery (Fahringer, Susan)
                (Entered: 08/07/2017)
08/07/2017   89 NOTICE of Motion by Susan D Fahringer for presentment of motion for
                miscellaneous relief 88 before Honorable Edmond E. Chang on 8/10/2017 at 10:30
                AM. (Fahringer, Susan) (Entered: 08/07/2017)
08/09/2017   90 MINUTE entry before the Honorable Edmond E. Chang: The agreed motion 81 to
                enter ESI order is granted. The order will be entered separately. In light of that order,
                Defendant's earlier motion to enter ESI order 79 is terminated as moot. Emailed notice
                (slb, ) (Entered: 08/09/2017)
08/09/2017   91 MINUTE entry before the Honorable Edmond E. Chang: The agreed motion for 78
                confidentiality order is granted. The order will be entered on the docket
                separately.Emailed notice (slb, ) (Entered: 08/09/2017)
08/10/2017   92 AGREED Confidentiality Order Signed by the Honorable Edmond E. Chang on
                8/10/2017:Emailed notice(slb, ) (Entered: 08/10/2017)
08/10/2017   93 ORDER Re: Discovery of Electronically Stored Information Signed by the Honorable
                Edmond E. Chang on 8/10/2017:Emailed notice(slb, ) (Entered: 08/10/2017)
08/10/2017   94 MINUTE entry before the Honorable Edmond E. Chang: Status hearing held on the
                bifurcation issue. Attorney Sunita Bali appeared by telephone on behalf of Defendant.
                Defendant's motion for leave to supplement position statement 88 is terminated as
                unnecessary. As detailed during the hearing, on balance, it is appropriate to bifurcate
                discovery so that merits/defenses discovery proceeds first on the individual claims, and
                if the claims survive, then take discovery on the propriety of class certification. As
                discussed during the hearing, to tamp down the risk that Defendant will unilaterally
                withhold discovery on the grounds that it relates only to certification, Defendant must
                clearly reveal, via an explanatory objection, each instance that it has responsive
                documents that it asserts is only certification−related, in order to enable Plaintiff to
                assess whether it should dispute that characterization. The same goes for interrogatory
                responses or answers to requests to admit: if Defendant is answering those types of
                discovery requests in a way that is influenced by the bifurcation, it must reveal and
                explain the impact of the bifurcation. The discovery deadline of 03/05/2018 for this
                phase of discovery remains in place for now. Among other things, the Court also urged
                the parties to prioritize Article III standing discovery, to the extent discovery is
                needed, to allow fulsome briefing on that issue sooner rather than later. Status hearing
                set for 10/17/2017 at 10:00 a.m. Emailed notice (slb, ) (Entered: 08/11/2017)
08/11/2017       (Court only) Motion #79 is terminated [R.90]. (slb, ) (Entered: 08/11/2017)
10/03/2017   95 MINUTE entry before the Honorable Edmond E. Chang: At the parties request, the
                status hearing of 10/17/2017 is reset to 10/20/2017 at 09:30 a.m.Emailed notice
                (Chang, Edmond) (Entered: 10/03/2017)
10/10/2017   96 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 50, receipt number
                0752−13668322. (King, Bradley) (Entered: 10/10/2017)
10/12/2017   97 TRANSCRIPT OF PROCEEDINGS held on 8−10−17 before the Honorable
                Edmond E. Chang.

                 Order Number: 28154.

                 Court Reporter Contact Information: Krista Flynn Burgeson,
                 Krista_Burgeson@ilnd.uscourts.gov, 312−435−5567.

                 IMPORTANT: The transcript may be viewed at the court's public terminal or
                 purchased through the Court Reporter/Transcriber before the deadline for Release of
                 Transcript Restriction. After that date it may be obtained through the Court
                 Reporter/Transcriber or PACER. For further information on the redaction process, see
                 the Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy
                 Regarding the Availability of Transcripts of Court Proceedings.

                 Redaction Request due 11/2/2017. Redacted Transcript Deadline set for 11/13/2017.
                 Release of Transcript Restriction set for 1/10/2018. (Burgeson, Krista) (Entered:
                 10/12/2017)
10/16/2017   98 MINUTE entry before the Honorable Edmond E. Chang: Application to appear pro
                hac vice 96 is granted. Mailed notice (ags, ) (Entered: 10/16/2017)
10/20/2017   99 MINUTE entry before the Honorable Edmond E. Chang: Status hearing held.
                Out−of−town attorneys appeared by telephone for both sides; local counsel appeared
                in court for both sides. Counsel reported on the status of discovery: there has been a
                rolling production of documents; the parties have been conferring on email search
                terms and pertinent custodians; the parties are considering a 12/2017 deposition of
                Plaintiffs. If there are any remaining disputes on search times, then Plaintiff shall move
                to compel on 11/01/2017. Defendant's response due 11/08/2017. Plaintiff's reply due
                11/13/2017. The agreed−on terms should be run, however, to avoid holding up the
                overall production. On the threshold issue of standing, the Court sets an interim
                discovery deadline of 12/29/2017. The defense might seek leave to file an early
                summary judgment motion on standing, statutory injury, and liquidated damages; any
                such request must take 56(d) into account, although the standing issue does need to be
                resolved sooner rather than later. Status hearing set for 11/20/2017 at 9:30 a.m.
                Emailed notice (slb, ) (Entered: 10/24/2017)
10/26/2017   100 NOTICE by Robert R Ahdoot of Change of Address of Business (Ahdoot, Robert)
                 (Entered: 10/26/2017)
11/01/2017   101 MOTION by Plaintiffs Lindabeth Rivera, Joseph Weiss to compel production of
                 documents pursuant to Plaintiffs' proposed document custodians and search terms
                 (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, #
                 6 Exhibit 6)(Wolfson, Tina) (Entered: 11/01/2017)
11/08/2017   102 RESPONSE by Google, Inc.in Opposition to MOTION by Plaintiffs Lindabeth Rivera,
                 Joseph Weiss to compel production of documents pursuant to Plaintiffs' proposed
                 document custodians and search terms 101 (Attachments: # 1 Exhibit A)(Fahringer,
                 Susan) (Entered: 11/08/2017)
11/08/2017   103 DECLARATION regarding response in opposition to motion, 102 KRISTIN ZMRHAL
                 (Fahringer, Susan) (Entered: 11/08/2017)
11/09/2017   104 RESPONSE by Google, Inc.in Opposition to MOTION by Plaintiffs Lindabeth Rivera,
                 Joseph Weiss to compel production of documents pursuant to Plaintiffs' proposed
                 document custodians and search terms 101 (corrected opposition) (Fahringer, Susan)
                 (Entered: 11/09/2017)
11/09/2017   105 NOTICE of Motion by Sunita Bali for presentment of before Honorable Edmond E.
                 Chang on 11/15/2017 at 08:30 AM. (Bali, Sunita) (Entered: 11/09/2017)
11/09/2017   106 MOTION by Defendant Google, Inc. to amend/correct response in opposition to
                 motion, 102 , notice of motion 105 Agreed Motion to Withdraw and Replace
                 Attachment A to Google LLC's Opposition to Plaintiffs' Motion to Compel
                 (Attachments: # 1 Exhibit Exhibit 1)(Bali, Sunita) (Entered: 11/09/2017)
11/13/2017   107 MOTION by Plaintiffs Lindabeth Rivera, Joseph Weiss to seal PORTIONS OF
                 PLAINTIFFS REPLY IN SUPPORT OF MOTION TO COMPEL PRODUCTION OF
                 DOCUMENTS (Wolfson, Tina) (Entered: 11/13/2017)
11/13/2017   108 NOTICE of Motion by Tina Wolfson for presentment of motion to seal 107 before
                 Honorable Edmond E. Chang on 11/20/2017 at 09:30 AM. (Wolfson, Tina) (Entered:
                 11/13/2017)
11/13/2017   109 SEALED REPLY by Lindabeth Rivera, Joseph Weiss to MOTION by Plaintiffs
                 Lindabeth Rivera, Joseph Weiss to compel production of documents pursuant to
                 Plaintiffs' proposed document custodians and search terms 101 (Attachments: # 1
                 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7
                 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit
                 12)(Wolfson, Tina) (Entered: 11/13/2017)
11/13/2017   110 REPLY by Lindabeth Rivera, Joseph Weiss to MOTION by Plaintiffs Lindabeth
                 Rivera, Joseph Weiss to compel production of documents pursuant to Plaintiffs'
                 proposed document custodians and search terms 101 (Redacted for Public Filing)
                 (Attachments: # 1 Exhibit 1, # 2 Exhibit 9, # 3 Exhibit 10, # 4 Exhibit 11, # 5 Exhibit
                 12)(Wolfson, Tina) (Entered: 11/13/2017)
11/14/2017   111 MINUTE entry before the Honorable Edmond E. Chang: Defendant's agreed motion
                 106 to replace Exhibit A to Defendant's opposition 102 is granted. The replacement
                 will be effectuated as follows: the Clerk's Office shall maintain the seal on R. 102−1.
                 R. 106−1 shall serve as Exhibit A.Emailed notice (slb, ) (Entered: 11/14/2017)
11/14/2017   112 MINUTE entry before the Honorable Edmond E. Chang: Plaintiff's motion 107 to file
                 sealed reply and Exhibits 2−8 is granted. The Court will review again the propriety of
                 sealing when considering the underlying motion.Emailed notice (slb, ) (Entered:
                 11/14/2017)
11/14/2017   113 NOTICE of Motion by Sunita Bali for presentment of before Honorable Edmond E.
                 Chang on 11/20/2017 at 09:30 AM. (Bali, Sunita) (Entered: 11/14/2017)
11/14/2017   114 MOTION by Defendant Google, Inc. to amend/correct notice of motion 113
                 (Attachments: # 1 Exhibit A − Declaration of Sunita Bali in Support of Agreed Motion
                 to Modify Caption, # 2 Exhibit B − [Proposed] Order Granting Agreed Motion to
                 Modify Case Caption)(Bali, Sunita) (Entered: 11/14/2017)
11/17/2017   115 MINUTE entry before the Honorable Edmond E. Chang: The agreed motion 114 to
                 modify caption is granted as follows: the Clerk's Office shall substitute Google LLC as
                 the named Defendant, in lieu of Google, Inc. Emailed notice (slb, ) (Entered:
                 11/17/2017)
11/20/2017   116 MINUTE entry before the Honorable Edmond E. Chang: Status hearing held, as well
                 as the motion hearing held on Plaintiffs' motion to compel 101 4 additional custodian
                 searches and additional email search strings. Out−of−town counsel participated
                 telephonically; local counsel appeared in court for both Plaintiffs and Defendant. As
                 discussed during the hearing, the 4 additional persons need not be part of the records
                 production (without prejudice to later conferral and motion practice if the other
                 document production or 30(b)(6) deposition is insufficient). After some inquiry and
                 discussion, the Court takes the search strings under advisement. The Court received
                 the MS Word version of the table of disputed terms and will post a separate order later
                 today. There too if an unexpectedly small or large number of emails is generated, or an
                 unexpectedly large relative number of privileged emails is generated, then the parties
                 may confer and file motions again. On the status of the case, the defense shall consider
                 providing the then−completed portions of the privilege log on a rolling basis, once it is
                 known that the privilege decisions are firm. The later the production of the privilege
                 log, the greater risk that the early summary judgment motions will not be permitted to
                 be filed until deeper into discovery or even the end of discovery. Case set for further
                 status on 12/18/2017 at 11 a.m. Counsel may participate telephonically and should
                 contact the Courtroom Deputy in advance of the 12/18/2017 status date. Mailed notice
                 (lxs, ) (Entered: 11/20/2017)
11/20/2017   117 MINUTE entry before the Honorable Edmond E. Chang: The attached table reflects
                 the decisions on the disputed search terms. The Court notes the following context for
                 the decisions: first, insofar as the decisions are more limited than Plaintiffs' request, as
                 confirmed during today's hearing, these searches (and the previously agreed−on
                 searches) are *not* the means by which Defendant is obtaining non−email documents
                 in response to document requests. In other words, the usual lawyer−client conferrals
                 will assist in unearthing documents that are directly responsive to the document
                 requests, so it is not as if these email queries are anywhere close to the sum total of
                 records to be produced. Second, the agreed−on strings are substantial in and of
                 themselves (particularly Agreed String No. 9). Having said that, insofar as the requests
                 are broader than Defendant's proposals, the sheer number of discrete terms is not very
                 persuasive, because Defendant is counting every term as 1 even if the term is a
                 *limiter* of the string (e.g., connected with an AND connector) rather than an
                 expansion of a string. Second, as discussed during today's hearing, the proximity
                 search does not discount prepositions and articles, so a /5 proximity would seriously
                 risk not hitting on any of proximity term or terms. Per the table, the motion to compel
                 101 is granted in part and denied in part as to search terms (the custodians aspect was
                 denied earlier at the hearing, R. 116).Emailed notice (Attachments: # 1 Exhibit Table
                 of Search Terms) (Chang, Edmond) (Entered: 11/20/2017)
12/07/2017   118 TRANSCRIPT OF PROCEEDINGS held on 11/20/17 before the Honorable Edmond
                 E. Chang. Order Number: 29185. Court Reporter Contact Information:
                 Kathleen_Fennell@ilnd.uscourts.gov. <P>IMPORTANT: The transcript may be
                 viewed at the court's public terminal or purchased through the Court
                 Reporter/Transcriber before the deadline for Release of Transcript Restriction. After
                 that date it may be obtained through the Court Reporter/Transcriber or PACER. For
                 further information on the redaction process, see the Court's web site at
                 www.ilnd.uscourts.gov under Quick Links select Policy Regarding the Availability of
                 Transcripts of Court Proceedings.</P> Redaction Request due 12/28/2017. Redacted
                 Transcript Deadline set for 1/8/2018. Release of Transcript Restriction set for
                 3/7/2018. (Fennell, Kathleen) (Entered: 12/07/2017)
12/18/2017   119 MINUTE entry before the Honorable Edmond E. Chang: Status hearing held.
                 Out−of−town counsel participated telephonically; local counsel appeared in court for
                 both Plaintiffs and Defendant. As discussed during the hearing, in light of the
                 intersection between standing and merits discovery, the defense will not be seeking
                 leave to file an early summary judgment motion. The interim standing−discovery
                 deadline of 12/29/2017 is vacated; the deadline for fact discovery on the permitted
                 issues (merits, standing, extra−territoriality, and Dormant Commerce Clause) remains
                 at 03/05/2018. Status hearing set for 02/09/2018 at 10:00 a.m.Emailed notice (slb, )
                 (Entered: 12/18/2017)
12/18/2017   120 MOTION by Defendant Google, LLC For Entry of Agreed Orders Regarding
                 Production of Documents (Joint) (Attachments: # 1 Exhibit A Filed Under Seal, # 2
                 Exhibit B Filed Under Seal, # 3 Exhibit C Redacted, # 4 Exhibit D Redacted)(Bali,
                 Sunita) (Entered: 12/18/2017)
12/18/2017   121 SEALED MOTION by Defendant Google, LLC (Joint) for Entry of Agreed Orders
                 Regarding Production of Documents (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Bali,
                 Sunita) (Entered: 12/18/2017)
12/18/2017   122 NOTICE of Motion by Sunita Bali for presentment of motion for miscellaneous relief,
                 120 , Sealed motion 121 before Honorable Edmond E. Chang on 12/21/2017 at 08:30
                 AM. (Bali, Sunita) (Entered: 12/18/2017)
12/18/2017   123 MOTION by Defendant Google, LLC for leave to file Under Seal Portions of
                 Proposed Orders Regarding Production of Documents (Agreed) (Bali, Sunita)
                 (Entered: 12/18/2017)
12/18/2017   124 NOTICE of Motion by Sunita Bali for presentment of motion for leave to file 123
                 before Honorable Edmond E. Chang on 12/21/2017 at 08:30 AM. (Bali, Sunita)
                 (Entered: 12/18/2017)
12/19/2017   125 MINUTE entry before the Honorable Edmond E. Chang: The motions [120, 121, 123]
                 for Stored Communications Act orders is granted. An under seal version and a public
                 redacted version of each order will be entered on the docket. Emailed notice (slb, )
                 (Entered: 12/19/2017)
12/19/2017   126 AGREED Order Regarding Production of Documents. Signed by the Honorable
                 Edmond E. Chang on 12/19/2017:Emailed notice(slb, ) (Entered: 12/19/2017)
12/19/2017   127 AGREED Order Regarding Production of Documents. Signed by the Honorable
                 Edmond E. Chang on 12/19/2017:Emailed notice(slb, ) (Entered: 12/19/2017)
12/19/2017   128 (SEALED) AGREED Order Regarding Production of Documents Signed by the
                 Honorable Edmond E. Chang on 12/19/2017:(slb, ) (Entered: 12/19/2017)
12/19/2017   129 (SEALED) AGREED Order Regarding Production of Documents. Signed by the
                 Honorable Edmond E. Chang on 12/19/2017:(slb, ) (Entered: 12/19/2017)
01/26/2018   130 TRANSCRIPT OF PROCEEDINGS held on 10−20−17 before the Honorable
                 Edmond E. Chang. Order Number: 29271.

                  Court Reporter Contact Information: Krista Flynn Burgeson,
                  Krista_Burgeson@ilnd.uscourts.gov, 312−435−5567.

                  IMPORTANT: The transcript may be viewed at the court's public terminal or
                  purchased through the Court Reporter/Transcriber before the deadline for Release of
                  Transcript Restriction. After that date it may be obtained through the Court
                  Reporter/Transcriber or PACER. For further information on the redaction process, see
                  the Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy
                  Regarding the Availability of Transcripts of Court Proceedings.

                  Redaction Request due 2/16/2018. Redacted Transcript Deadline set for 2/26/2018.
                  Release of Transcript Restriction set for 4/26/2018. (Burgeson, Krista) (Entered:
                  01/26/2018)
01/26/2018   131 TRANSCRIPT OF PROCEEDINGS held on 11−20−17 before the Honorable
                 Edmond E. Chang. Order Number: 29264.

                  Court Reporter Contact Information: Krista Flynn Burgeson,
                  Krista_Burgeson@ilnd.uscourts.gov, 312−435−5567.

                  IMPORTANT: The transcript may be viewed at the court's public terminal or
                  purchased through the Court Reporter/Transcriber before the deadline for Release of
                  Transcript Restriction. After that date it may be obtained through the Court
                  Reporter/Transcriber or PACER. For further information on the redaction process, see
                  the Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy
                  Regarding the Availability of Transcripts of Court Proceedings.
                   Redaction Request due 2/16/2018. Redacted Transcript Deadline set for 2/26/2018.
                   Release of Transcript Restriction set for 4/26/2018. (Burgeson, Krista) (Entered:
                   01/26/2018)
01/26/2018   132 TRANSCRIPT OF PROCEEDINGS held on 12−18−17 before the Honorable
                 Edmond E. Chang. Order Number: 29390.

                   Court Reporter Contact Information: Krista Flynn Burgeson,
                   Krista_Burgeson@ilnd.uscourts.gov, 312−435−5567.

                   IMPORTANT: The transcript may be viewed at the court's public terminal or
                   purchased through the Court Reporter/Transcriber before the deadline for Release of
                   Transcript Restriction. After that date it may be obtained through the Court
                   Reporter/Transcriber or PACER. For further information on the redaction process, see
                   the Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy
                   Regarding the Availability of Transcripts of Court Proceedings.

                   Redaction Request due 2/16/2018. Redacted Transcript Deadline set for 2/26/2018.
                   Release of Transcript Restriction set for 4/26/2018. (Burgeson, Krista) (Entered:
                   01/26/2018)
02/08/2018   133 MINUTE entry before the Honorable Edmond E. Chang: On the Court's own initiative,
                 the status hearing of 02/09/2018 is reset to 02/20/2018 at 10:30 AM. Emailed notice
                 (slb, ) (Entered: 02/08/2018)
02/20/2018   134 MINUTE entry before the Honorable Edmond E. Chang: Status hearing held.
                 Out−of−state attorneys for both sides appeared by telephone. Local counsel for both
                 sides appeared in court. Counsel for both sides reported that discovery will close on
                 time, or a week or so after, depending on the 30(b)(6) deposition for two topics (one
                 designee). Ideally, the 30(b)(6) notice will be served today, but no later than
                 02/23/2018. The Court discussed the next steps: neither side seemed to think expert
                 discovery was necessary, but this must be confirmed so that there is no surprise during
                 the summary judgment briefing. Also, it would makes sense for Plaintiffs to
                 cross−move on the defenses (and Plaintiffs might move on straight liability, without a
                 cross−motion from the defense), but the Court hopes to reduce the briefs from six to
                 four. By 03/19/2018, the parties shall file a status report on the next step, including a
                 proposed briefing schedule on the cross motions for summary judgment. If there is a
                 disagreement, then each party shall set forth their position in the same filing. Status
                 hearing set for 03/22/2018 at 10:45 a.m. Emailed notice (slb, ) (Entered: 02/20/2018)
03/12/2018   135 MINUTE entry before the Honorable Edmond E. Chang:At the request of both sides,
                 the status hearing of 03/22/2018 is reset to 04/04/2018 at 8:30 a.m. Emailed notice
                 (slb, ) (Entered: 03/12/2018)
03/19/2018   136 MINUTE entry before the Honorable Edmond E. Chang: At the joint request of the
                 parties, communicated via email to the courtroom deputy, the status report deadline is
                 reset from 03/19/2018 to 03/28/2018, see R. 134. Emailed notice (slb, ) (Entered:
                 03/19/2018)
03/28/2018   137 STATUS Report Joint Status Report by Google, LLC (Bali, Sunita) (Entered:
                 03/28/2018)
04/02/2018   138 MOTION by Attorney Ismael T. Salam to withdraw as attorney for Lindabeth Rivera,
                 Joseph Weiss. No party information provided (Carroll, Katrina) (Entered: 04/02/2018)
04/02/2018   139 NOTICE of Motion by Katrina Carroll for presentment of motion to withdraw as
                 attorney 138 before Honorable Edmond E. Chang on 4/5/2018 at 08:30 AM. (Carroll,
                 Katrina) (Entered: 04/02/2018)
04/02/2018   140 MINUTE entry before the Honorable Edmond E. Chang: Plaintiffs' motion for leave to
                 withdraw the appearance of Ismael T. Salam 138 is granted. Emailed notice (slb, )
                 (Entered: 04/02/2018)
04/04/2018   141 MINUTE entry before the Honorable Edmond E. Chang: Status hearing held.
                 Out−of−state attorneys for both sides appeared by telephone. Local counsel for both
                 sides appeared in court. As discussed during the hearing, in order to ensure that expert
                 discovery is truly not needed for the Article III and related statutory arguments, by
                   04/16/2018 the parties shall exchange written outlines of their arguments. On the same
                   date, the parties shall submit a.pdf copy of their outline to chambers through the
                   Proposed Order e−mail account. For now, unless one side files a motion to alter the
                   schedule or unless ordered otherwise, Defendant's motion for summary judgment on
                   Article III standing and related defenses due 04/23/2018. Plaintiffs' response and cross
                   motion due 05/21/2018. Defendant's reply on its motion and response to Plaintiffs'
                   motion due 06/18/2018. Plaintiffs' reply due 07/02/2018. Status hearing set for
                   08/07/2018 at 9:30 a.m.Emailed notice (slb, ) (Entered: 04/04/2018)
04/13/2018   142 NOTICE of Motion by Sunita Bali for presentment of before Honorable Edmond E.
                 Chang on 4/18/2018 at 08:30 AM. (Bali, Sunita) (Entered: 04/13/2018)
04/13/2018   143 MOTION by Defendant Google, LLC for order Requiring Plaintiffs to Disclose
                 Whether They Intend to Rely on Expert Testimony in Connection with Google's
                 Summary Judgment Motion on Standing and Related Issues and Any Related
                 Cross−Motion (Bali, Sunita) (Entered: 04/13/2018)
04/17/2018   144 MINUTE entry before the Honorable Edmond E. Chang: On the Court's own initiative,
                 the hearing time on Defendant's motion 142 to compel is reset from 8:30 a.m. to 8:45
                 a.m. Emailed notice (slb, ) (Entered: 04/17/2018)
04/18/2018   145 MINUTE entry before the Honorable Edmond E. Chang: Motion hearing held on
                 Defendant's motion for order requiring Plaintiffs to disclose expert plan 143 .
                 Out−of−state attorneys for both sides appeared by telephone. Local counsel for both
                 sides appeared in court. As discussed during the hearing, Plaintiffs reported that they
                 will not be relying on expert testimony in connection with the summary judgment
                 motions on standing and related issues. With that representation, the motion 143 is
                 terminated. Defendant made a verbal request to extend the page limit of the summary
                 judgment briefs. The request is granted. The principal briefs not to exceed 30 pages.
                 The replies not to exceed 20 pages.Emailed notice (slb, ) (Entered: 04/18/2018)
04/20/2018   146 Notice of Withdrawal of Appearance by Lindabeth Rivera, Joseph Weiss Frank S.
                 Hedin (Milian, David) (Entered: 04/20/2018)
04/23/2018   147 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 150, receipt number
                 0752−14384459. (Solow, Sara) (Entered: 04/23/2018)
04/23/2018   148 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 150, receipt number
                 0752−14384851. (Schmidt, Thomas) (Entered: 04/23/2018)
04/23/2018   149 MOTION by Defendant Google, LLC to seal Certain Material in Connection with its
                 Motion for Summary Judgment (Attachments: # 1 Text of Proposed Order)(Fahringer,
                 Susan) (Entered: 04/23/2018)
04/23/2018   150 NOTICE of Motion by Susan D Fahringer for presentment of motion to seal 149
                 before Honorable Edmond E. Chang on 4/26/2018 at 08:30 AM. (Fahringer, Susan)
                 (Entered: 04/23/2018)
04/23/2018   151 MOTION by Defendant Google, LLC for summary judgment on Standing and Related
                 Defenses (Fahringer, Susan) (Entered: 04/23/2018)
04/23/2018   152 SEALED DOCUMENT by Defendant Google, LLC Memorandum of Law in Support
                 of its Motion for Summary Judgment on Standing and Related Defenses (Fahringer,
                 Susan) (Entered: 04/23/2018)
04/23/2018   153 SEALED DOCUMENT by Defendant Google, LLC Rule 56.1(a) Statement of
                 Undisputed Material Facts (Attachments: # 1 Declaration of Susan Fahringer and
                 Exhibits A, B, C, D, E, F, H, I, K, # 2 Declaration of Teresa Ko, # 3 Declaration of
                 Allen Porter)(Fahringer, Susan) (Entered: 04/23/2018)
04/23/2018   154 MEMORANDUM by Google, LLC in support of motion for summary judgment 151
                 on Standing and Related Defenses (Fahringer, Susan) (Entered: 04/23/2018)
04/23/2018   155 Rule 51.6(a) STATEMENT by Google, LLC of Undisputed Material Facts (in Support
                 of Motion for Summary Judgment Dkt. 151) (Attachments: # 1 Declaration of Susan
                 Fahringer and Exhibits A−O, # 2 Declaration of Teresa Ko, # 3 Declaration of Allen
                 Porter)(Fahringer, Susan) (Entered: 04/23/2018)
04/23/2018   156 CERTIFICATE of Service by Susan D Fahringer on behalf of Google, LLC regarding
                 MOTION by Defendant Google, LLC for summary judgment on Standing and Related
                 Defenses 151 (Fahringer, Susan) (Entered: 04/23/2018)
04/23/2018   157 CERTIFICATE of Service by Susan D Fahringer on behalf of Google, LLC regarding
                 MOTION by Defendant Google, LLC to seal Certain Material in Connection with its
                 Motion for Summary Judgment 149 (Fahringer, Susan) (Entered: 04/23/2018)
04/24/2018   158 MINUTE entry before the Honorable Edmond E. Chang:Application by Sara Solow to
                 appear pro hac vice 147 on behalf of Defendant Google is granted. Emailed notice
                 (slb, ) (Entered: 04/24/2018)
04/24/2018   159 MINUTE entry before the Honorable Edmond E. Chang:Application by Thomas P.
                 Schmidt to appear pro hac vice 148 on behalf of Defendant Google is granted.Emailed
                 notice (slb, ) (Entered: 04/24/2018)
04/24/2018   160 MINUTE entry before the Honorable Edmond E. Chang: Defendant's motion 149 to
                 seal the items specified in the motion is granted, although the Court will review again
                 the propriety of sealing when evaluating the underlying motion. Emailed notice (slb, )
                 (Entered: 04/24/2018)
04/26/2018   161 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 150, receipt number
                 0752−14402695. (Spear, Ryan) (Entered: 04/26/2018)
04/30/2018   162 MINUTE entry before the Honorable Edmond E. Chang:Application by Ryan Spear to
                 appear pro hac vice 161 on behalf of Defendant Google is granted.Emailed notice (slb,
                 ) (Entered: 04/30/2018)
05/08/2018   163 NOTICE by Katrina Carroll of Change of Address (Carroll, Katrina) (Entered:
                 05/08/2018)
05/08/2018   164 NOTICE by Kyle Alan Shamberg of Change of Address (Shamberg, Kyle) (Entered:
                 05/08/2018)
05/15/2018   165 ATTORNEY Appearance for Defendant Google, LLC by Ryan Spear (Spear, Ryan)
                 (Entered: 05/15/2018)
05/21/2018   166 RESPONSE by Lindabeth Rivera, Joseph Weissin Opposition to MOTION by
                 Defendant Google, LLC for summary judgment on Standing and Related Defenses 151
                 (Attachments: # 1 Plaintiffs Responses to Defendants Statement of Undisputed
                 Material Facts in Support of Opposition To Motion For Summary Judgment On
                 Standing And Related Issues, # 2 Declaration of Theodore Maya with Exhibits, # 3
                 Declaration of Joseph Weiss)(Carroll, Katrina) (Entered: 05/21/2018)
05/21/2018   167 SEALED RESPONSE by Lindabeth Rivera, Joseph Weiss to MOTION by Defendant
                 Google, LLC for summary judgment on Standing and Related Defenses 151
                 (Attachments: # 1 Plaintiffs Responses to Defendants Statement of Undisputed
                 Material Facts in Support of Opposition To Motion For Summary Judgment On
                 Standing And Related Issues)(Carroll, Katrina) (Entered: 05/21/2018)
05/21/2018   168 MOTION by Plaintiffs Lindabeth Rivera, Joseph Weiss to seal (Carroll, Katrina)
                 (Entered: 05/21/2018)
05/21/2018   169 NOTICE of Motion by Katrina Carroll for presentment of motion to seal 168 before
                 Honorable Edmond E. Chang on 5/24/2018 at 08:30 AM. (Carroll, Katrina) (Entered:
                 05/21/2018)
05/22/2018   170 SEALED DOCUMENT by Plaintiffs Lindabeth Rivera, Joseph Weiss Exhibits D−K
                 to Declaration of Theodore Maya (Carroll, Katrina) (Entered: 05/22/2018)
05/22/2018   171 MINUTE entry before the Honorable Edmond E. Chang: Plaintiffs' motion 168 to seal
                 is provisionally granted. The Court will review the propriety of sealing when
                 considering the underlying motion. Emailed notice (slb, ) (Entered: 05/22/2018)
05/30/2018   172 MINUTE entry before the Honorable Edmond E. Chang: In light of the Court's trial
                 schedule, the status hearing of 08/07/2018 is reset to 08/13/2018 at 9:00 a.m.Emailed
                 notice (slb, ) (Entered: 05/30/2018)
05/31/2018   173 TRANSCRIPT OF PROCEEDINGS held on 2−20−18 before the Honorable
                 Edmond E. Chang. Order Number: 30155.

                   Court Reporter Contact Information: Krista Flynn Burgeson,
                   Krista_Burgeson@ilnd.uscourts.gov, 312−435−5567.

                   IMPORTANT: The transcript may be viewed at the court's public terminal or
                   purchased through the Court Reporter/Transcriber before the deadline for Release of
                   Transcript Restriction. After that date it may be obtained through the Court
                   Reporter/Transcriber or PACER. For further information on the redaction process, see
                   the Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy
                   Regarding the Availability of Transcripts of Court Proceedings.

                   Redaction Request due 6/21/2018. Redacted Transcript Deadline set for 7/2/2018.
                   Release of Transcript Restriction set for 8/29/2018. (Burgeson, Krista) (Entered:
                   05/31/2018)
05/31/2018   174 TRANSCRIPT OF PROCEEDINGS held on 4−4−18 before the Honorable
                 Edmond E. Chang. Order Number: 30464.

                   Court Reporter Contact Information: Krista Flynn Burgeson,
                   Krista_Burgeson@ilnd.uscourts.gov, 312−435−5567.

                   IMPORTANT: The transcript may be viewed at the court's public terminal or
                   purchased through the Court Reporter/Transcriber before the deadline for Release of
                   Transcript Restriction. After that date it may be obtained through the Court
                   Reporter/Transcriber or PACER. For further information on the redaction process, see
                   the Court's web site at www.ilnd.uscourts.gov under Quick Links select Policy
                   Regarding the Availability of Transcripts of Court Proceedings.

                   Redaction Request due 6/21/2018. Redacted Transcript Deadline set for 7/2/2018.
                   Release of Transcript Restriction set for 8/29/2018. (Burgeson, Krista) (Entered:
                   05/31/2018)
06/04/2018   175 NOTICE by Lindabeth Rivera, Joseph Weiss Notice of Supplemental Authority in
                 Further Opposition to Defendant Google, LLC's Motion for Summary Judgment
                 (Attachments: # 1 Exhibit A)(Carroll, Katrina) (Entered: 06/04/2018)
06/07/2018   176 MINUTE entry before the Honorable Edmond E. Chang: At the request of Defendant
                 and without objection by Plaintiffs, the status hearing of 08/13/2018 is reset to
                 08/15/2018 at 10:00 a.m Emailed notice (slb, ) (Entered: 06/07/2018)
06/18/2018   177 MOTION by Defendant Google, LLC to seal Certain Material In Connection with its
                 Reply in Support of its Motion for Summary Judgment (Attachments: # 1 Text of
                 Proposed Order)(Fahringer, Susan) (Entered: 06/18/2018)
06/18/2018   178 NOTICE of Motion by Susan D Fahringer for presentment of motion to seal 177
                 before Honorable Edmond E. Chang on 6/21/2018 at 08:30 AM. (Fahringer, Susan)
                 (Entered: 06/18/2018)
06/18/2018   179 SEALED REPLY by Google, LLC to MOTION by Defendant Google, LLC for
                 summary judgment on Standing and Related Defenses 151 , memorandum in support
                 of motion 154 (Attachments: # 1 Exhibit Responses to Plaintiffs' Statement of
                 Additional Facts)(Fahringer, Susan) (Entered: 06/18/2018)
06/18/2018   180 REPLY by Defendant Google, LLC to motion for summary judgment 151 ,
                 memorandum in support of motion 154 (Redacted) (Attachments: # 1 Exhibit
                 Responses to Plaintiffs' Statement of Additional Facts)(Fahringer, Susan) (Entered:
                 06/18/2018)
06/18/2018   181 CERTIFICATE of Service (Fahringer, Susan) (Entered: 06/18/2018)
06/20/2018   182 MINUTE entry before the Honorable Edmond E. Chang: Defendant's motion 177 to
                 file reply brief and responses under seal is granted, although the Court will review the
                 propriety of sealing again when considering the underlying motion. Mailed notice
                 (mw, ) (Entered: 06/20/2018)
07/09/2018   183 MOTION by Plaintiffs Lindabeth Rivera, Joseph Weiss to compel (Attachments: # 1
                 Declaration of Tina Wolfson)(Carroll, Katrina) (Entered: 07/09/2018)
07/09/2018   184 NOTICE of Motion by Katrina Carroll for presentment of motion to compel 183
                 before Honorable Edmond E. Chang on 7/12/2018 at 08:30 AM. (Carroll, Katrina)
                 (Entered: 07/09/2018)
07/09/2018   185 SEALED DOCUMENT by Plaintiffs Lindabeth Rivera, Joseph Weiss (Attachments: #
                 1 Exhibit 1 to Tina Wolfson's Declaration, # 2 Exhibit 2 to Tina Wolfson's
                 Declaration, # 3 Exhibit 3 to Tina Wolfson's Declaration, # 4 Exhibit 4 to Tina
                 Wolfson's Declaration, # 5 Exhibit 5 to Tina Wolfson's Declaration, # 6 Exhibit 6 to
                 Tina Wolfson's Declaration, # 7 Exhibit 7 to Tina Wolfson's Declaration, # 8 Exhibit 8
                 to Tina Wolfson's Declaration, # 9 Exhibit 9 to Tina Wolfson's Declaration, # 10
                 Exhibit 10 to Tina Wolfson's Declaration, # 11 Exhibit 11 to Tina Wolfson's
                 Declaration, # 12 Exhibit 12 to Tina Wolfson's Declaration, # 13 Exhibit 13 to Tina
                 Wolfson's Declaration, # 14 Exhibit 14 to Tina Wolfson's Declaration, # 15 Exhibit 15
                 to Tina Wolfson's Declaration, # 16 Exhibit 16 to Tina Wolfson's Declaration, # 17
                 Exhibit 17 to Tina Wolfson's Declaration, # 18 Exhibit 18 to Tina Wolfson's
                 Declaration, # 19 Exhibit 19 to Tina Wolfson's Declaration, # 20 Exhibit 20 to Tina
                 Wolfson's Declaration, # 21 Exhibit 21 to Tina Wolfson's Declaration, # 22 Exhibit 22
                 to Tina Wolfson's Declaration, # 23 Exhibit 23 to Tina Wolfson's Declaration, # 24
                 Exhibit 24 to Tina Wolfson's Declaration, # 25 Exhibit 25 to Tina Wolfson's
                 Declaration, # 26 Exhibit 26 to Tina Wolfson's Declaration, # 27 Exhibit 27 to Tina
                 Wolfson's Declaration, # 28 Exhibit 28 to Tina Wolfson's Declaration, # 29 Exhibit 29
                 to Tina Wolfson's Declaration, # 30 Exhibit 30 to Tina Wolfson's Declaration, # 31
                 Exhibit 31 to Tina Wolfson's Declaration, # 32 Exhibit 32 to Tina Wolfson's
                 Declaration)(Carroll, Katrina) (Entered: 07/09/2018)
07/09/2018   186 MOTION by Plaintiffs Lindabeth Rivera, Joseph Weiss to seal (Carroll, Katrina)
                 (Entered: 07/09/2018)
07/09/2018   187 NOTICE of Motion by Katrina Carroll for presentment of motion to seal 186 before
                 Honorable Edmond E. Chang on 7/12/2018 at 08:30 AM. (Carroll, Katrina) (Entered:
                 07/09/2018)
07/11/2018   188 MINUTE entry before the Honorable Edmond E. Chang: Plaintiffs' motion 186 to file
                 sealed version of motion to compel is granted. The Court will review the propriety of
                 sealing when considering the underlying substantive motion. Emailed notice (slb, )
                 (Entered: 07/11/2018)
07/11/2018   189 MINUTE entry before the Honorable Edmond E. Chang: The parties called the
                 courtroom deputy on a conference call to propose an agreed briefing schedule on
                 Plaintiffs' motion 183 to compel. The request is granted: Defendant's response is due
                 by 07/26/2018 and Plaintiffs' reply is due by 08/03/2018. The motion hearing of
                 07/12/2018 is vacated. Emailed notice (slb, ) (Entered: 07/11/2018)
07/26/2018   190 MOTION by Defendant Google, LLC to seal Certain Material In Connection with its
                 Opposition to Plaintiffs' Motion to Compel (Attachments: # 1 Text of Proposed
                 Order)(Fahringer, Susan) (Entered: 07/26/2018)
07/26/2018   191 NOTICE of Motion by Susan D Fahringer for presentment of motion to seal 190
                 before Honorable Edmond E. Chang on 7/31/2018 at 08:30 AM. (Fahringer, Susan)
                 (Entered: 07/26/2018)
07/26/2018   192 SEALED RESPONSE Google LLC's Memorandum of Law in Opposition to Plaintiffs'
                 Motion to Compel (Fahringer, Susan) (Entered: 07/26/2018)
07/26/2018   193 SEALED DOCUMENT by Defendant Google, LLC Declaration of Susan D.
                 Fahringer in Support of Google LLC's Opposition to Plaintiff's Motion to Compel
                 (Fahringer, Susan) (Entered: 07/26/2018)
07/26/2018   194 RESPONSE by Google, LLCin Opposition to MOTION by Defendant Google, LLC to
                 seal Certain Material In Connection with its Opposition to Plaintiffs' Motion to
                 Compel 190 (Redacted) (Fahringer, Susan) (Entered: 07/26/2018)
07/26/2018   195 DECLARATION of Susan D. Fahringer regarding motion to seal 190 , response in
                 opposition to motion 194 (public version) (Fahringer, Susan) (Entered: 07/26/2018)
07/26/2018   196 DECLARATION of Allen Porter regarding response in opposition to motion 194
                 (Fahringer, Susan) (Entered: 07/26/2018)
07/26/2018   197 DECLARATION of Andre Golueke regarding response in opposition to motion 194
                 (Fahringer, Susan) (Entered: 07/26/2018)
07/27/2018   198 MINUTE entry before the Honorable Edmond E. Chang: Defendant's motion 190 to
                 seal portions of the response and declarations is granted, subject to review of the
                 propriety of sealing when reviewing the underlying motion. Emailed notice (slb, )
                 (Entered: 07/27/2018)
08/03/2018   199 REPLY by Plaintiffs Lindabeth Rivera, Joseph Weiss to motion to compel 183 (Maya,
                 Theodore) (Entered: 08/03/2018)
08/14/2018   200 MINUTE entry before the Honorable Edmond E. Chang: Plaintiffs' motion 183 to
                 compel records over the attorney−client privilege assertion is denied in part and denied
                 without prejudice in part. To the extent that Plaintiffs seek to compel the records in
                 order to incorporate them into the summary judgment briefing, the motion is denied as
                 untimely brought. When discovery deadlines are set, parties must bear in mind the
                 need to surface discovery disputes in *advance* of the deadline. That was not done
                 here, at least as to the discovery on the issues that would be the subject of the summary
                 judgment briefing. The Court set forth the detailed plan back on 08/10/2018, R. 94,
                 setting a first−phase deadline of 03/05/2018. The Court did encourage the defense to
                 produce the privilege log sooner rather than later, of at least on a rolling basis. R. 116.
                 But that was back on 11/20/2017, and if Plaintiffs had a complaint about the log, then
                 they should have raised it much, much earlier than *after* the close of discovery and
                 *after* the briefing on the summary judgment motion. Plaintiffs' response on the
                 summary judgment motion came and went on 05/21/2018 without raising the privilege
                 issue. The motion was finally filed on 07/09/2018, three weeks after Defendant's reply
                 was filed. So the motion to compel comes too late for consideration on the summary
                 judgment motion, and for that purpose, it is denied. If the summary judgment motion is
                 denied, then Plaintiffs will have an opportunity to re−raise the issue; to that extent
                 only, the denial is without prejudice. In light of the fully briefed summary judgment
                 motion, the status hearing of 08/15/2018 is reset to 10/10/2018 at 10:00 a.m. The
                 parties may file a written status report if they believe that pertinent information should
                 be brought to the Court's attention before the next status hearing. Emailed notice (slb, )
                 (Entered: 08/14/2018)
10/09/2018   201 MINUTE entry before the Honorable Edmond E. Chang: In light of the fully briefed
                 summary judgment motion, the status hearing of 10/10/2018 is reset to 12/20/2018 at
                 9:00 AM.Emailed notice (slb, ) (Entered: 10/09/2018)
10/18/2018   202 NOTICE OF SUPPLEMENTAL AUTHORITY by Lindabeth Rivera, Joseph Weiss
                 (Carroll, Katrina) (Entered: 10/18/2018)
10/18/2018   203 SUPPLEMENT to sealed document 152 , sealed document, 153 PLAINTIFFS
                 NOTICE OF SUPPLEMENTAL INFORMATION IN OPPOSITION TO
                 DEFENDANTS MOTION FOR SUMMARY JUDGMENT ON STANDING AND
                 RELATED DEFENSES (Maya, Theodore) (Entered: 10/18/2018)
12/17/2018   204 SUPPLEMENT to sealed document 152 , sealed document, 153 Plaintiffs' Notice of
                 Newly Arising Facts in Opposition to Defendant's Motion for Summary Judgment on
                 Standing and Related Defenses (Attachments: # 1 Exhibit A)(King, Bradley) (Entered:
                 12/17/2018)
12/18/2018   205 MINUTE entry before the Honorable Edmond E. Chang: In light of the pending
                 summary judgment motion, the status hearing of 12/20/2018 is reset to 01/22/2019 at
                 08:30 AM.Emailed notice (eec) (Entered: 12/18/2018)
12/29/2018   206 (SEALED) MEMORANDUM Opinion and Order signed by the Honorable Edmond E.
                 Chang on 12/29/2018. This is the under−seal version of the opinion. For the reasons
                 stated in the Opinion, Defendant Google's motion 151 for summary judgment is
                 granted. The case is dismissed for lack of subject matter jurisdiction, because Plaintiffs
                 have not alleged an injury−in−fact. The status hearing of 01/22/2019 is vacated. A
                 separate AO−450 judgment will be entered. Civil case terminated. Mailed notice (cn).
                 (Entered: 12/29/2018)
12/29/2018   207 MEMORANDUM Opinion and Order signed by the Honorable Edmond E. Chang on
                 12/29/2018. This is the public redacted version of the opinion. For the reasons stated in
                 the Opinion, Defendant Google's motion 151 for summary judgment is granted. The
                 case is dismissed for lack of subject matter jurisdiction, because Plaintiffs have not
                 alleged an injury−in−fact. The status hearing of 01/22/2019 is vacated. A separate
                 AO−450 judgment will be entered. Civil case terminated. Mailed notice (cn). (Entered:
                 12/29/2018)
12/29/2018   208 ENTERED JUDGMENT on 12/29/2018. Mailed notice (cn). (Entered: 12/29/2018)
01/07/2019   209 NOTICE of Motion by Sunita Bali for presentment of before Honorable Edmond E.
                 Chang on 1/10/2019 at 09:30 AM. (Attachments: # 1 Google LLC's Motion for Leave
                 to Withdraw Sara A. Solow as Counsel of Record, # 2 Proposed Order Granting
                 Google LLC's Motion for Leave to Withdraw Sara A. Solow as Counsel of
                 Record)(Bali, Sunita) (Entered: 01/07/2019)
01/08/2019   210 MOTION by Defendant Google, LLC to withdraw Sara A. Solow as Counsel of
                 Record (Attachments: # 1 Proposed Order)(Bali, Sunita) (Entered: 01/08/2019)
01/08/2019   211 NOTICE of Motion by Sunita Bali for presentment of motion to withdraw 210 before
                 Honorable Edmond E. Chang on 1/10/2019 at 09:30 AM. (Bali, Sunita) (Entered:
                 01/08/2019)
01/09/2019   212 MINUTE entry before the Honorable Edmond E. Chang: Motion by Defendant
                 Google, LLC to withdraw Sara A. Solow as counsel of record [209, 210] is granted.
                 Emailed notice (slb, ) (Entered: 01/09/2019)
01/24/2019   213 NOTICE of appeal by Lindabeth Rivera, Joseph Weiss regarding orders 207 , 206 ,
                 208 Filing fee $ 505, receipt number 0752−15409934. Receipt number: n (Wolfson,
                 Tina) (Entered: 01/24/2019)
01/25/2019   214 NOTICE of Appeal Due letter sent to counsel of record regarding notice of appeal 213
                 (lf, ) (Entered: 01/25/2019)
